

 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
Between
 
BRICKMAN DURHAM LLC
 
Seller
 
and
 
HINES GLOBAL REIT PROPERTIES LP
 
Purchaser
 


 
Dated as of the 5th day of March, 2010
 



                                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

T  A  B  L  E    O  F    C  O  N  T  E  N  T  S
 
 Page


1.
DEFINITIONS 
 

 
2.
PURCHASE AND SALE 
 

 
3.
EARNEST MONEY DEPOSIT. 
 

 
4.
INDEPENDENT CONSIDERATION 
 

 
5.
DUE DILIGENCE. 
 

 
6.
INDEPENDENT EXAMINATION 
 

 
7.
TERMINATION RIGHT 
 

 
8.
TITLE AND SURVEY. 
 

 
9.
TENANT ESTOPPELS 
 

 
10.
REPRESENTATIONS AND WARRANTIES. 
 

 
11.
SURVIVAL 
 

 
12.
OPERATION OF PROPERTY, NEW BUILDING LEASES, NEW SERVICE CONTRACTS AND COMMISSION
AGREEMENTS 
 

 
13.
CLOSING 
 

 
14.
LOAN ASSUMPTION. 
 

 
15.
PRORATIONS AND ADJUSTMENTS. 
 

 
16.
CLOSING COSTS. 
 

 
17.
REMEDIES. 
 

 
18.
CONDITIONS PRECEDENT TO CLOSING. 
 

 
19.
BROKERS 
 

 
20.
CASUALTY AND CONDEMNATION. 
 

 
21.
CONFIDENTIALITY 
 

 
22.
DISCLAIMER AND RELEASE. 
 

 
23.
POST-CLOSING PUBLICATION 
 

 
24.
GENERAL PROVISIONS. 
 

 
25.
BLOCKED PERSON CERTIFICATION 
 

 
26.
RIGHT OF FIRST OFFER – BRICKMAN II PROPERTY 
 

 
27.
RIGHT OF FIRST OFFER – BRICKMAN DFC PROPERTY 
 

 




EXHIBITS


Exhibit A                      Assignment and Assumption of Leases
Exhibit B                      Bill of Sale and Assignment of Contracts and
Other Interests
Exhibit C                      Building Leases
Exhibit D                      Contracts
Exhibit E                      Special Warranty Deed
Exhibit F                      Tenant Notices
Exhibit G                      Non-Foreign Affidavit
Exhibit H                      Affidavit of Title
Exhibit I                      Purchaser Transfer and Pledge Requirements
Exhibit J                      Brickman DFC Property







                                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
the 5th day of March 2010 (the “Agreement Date”) by and between BRICKMAN DURHAM
LLC, a Delaware limited liability company (“Seller”) and HINES GLOBAL REIT
PROPERTIES LP, a Delaware limited partnership (“Purchaser”).  Purchaser and
Seller are sometimes hereinafter referred to individually as a “Party” or
collectively as the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, Seller wishes to sell the Property (as hereinafter defined) to
Purchaser and Purchaser wishes to acquire the Property, subject to the
conditions set forth in this Agreement; and
 
WHEREAS, Seller and Purchaser desire to enter into this Agreement to set forth
the terms and conditions upon which Seller will sell and Purchaser will acquire
the Property.
 
NOW THEREFORE, in consideration of the mutual promises hereinafter set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
 
1. DEFINITIONS
 
.  For all purposes of this Agreement the following capitalized terms shall have
their respective meaning set forth below wherever they appear in this Agreement:
 
“Actual Lender’s Consent Date” shall mean that date on which Seller and
Purchaser shall each have received written notice that Lender has consented to
the Loan Assumption, subject only to conditions that are set forth in the Loan
Documents or which are reasonable and customary in similar loan assumption
transactions.
 
“Additional Earnest Money Deposit” shall mean the sum of Four Million and No/100
Dollars ($4,000,000.00) which Additional Earnest Money Deposit shall become part
of the Earnest Money Deposit under this Agreement and to be held by Escrow Agent
pursuant to the terms of the Earnest Money Escrow Agreement.  The Additional
Earnest Money Deposit shall be nonrefundable except as expressly provided in
this Agreement.
 
“Additional Earnest Money Deposit Date” shall mean one (1) Business Day
following the Due Diligence Expiration Date, time being of the essence.
 
“Agreement Date” shall mean the date on which the later of the Seller and
Purchaser have executed this Agreement.  The Agreement Date shall be no later
than five (5) calendar days following the Contract Award Date.
 
“Assignment and Assumption of Leases” shall mean the Assignment and Assumption
of Leases in the form attached hereto as Exhibit A and made a part hereof,
whereby Seller shall assign all right, title and interest of Seller as landlord
under the Leases and Purchaser shall assume such right, title and interest
(including, without limitation, all obligations) as landlord under the Leases.
 
“Bill of Sale and Assignment of Contracts and Other Interests” shall mean the
Bill of Sale and Assignment of Contracts and Other Interests in the form of
Exhibit B attached hereto and made a part hereof whereby Seller shall assign to
Purchaser all right, title and interest of Seller in the Personal Property,
Contracts and Other Interests and Purchaser shall assume such right, title and
interest (including, without limitation, all obligations) thereunder.
 
“Brickman II” shall mean Brickman Durham II LLC, a Delaware limited liability
company.
 
“Brickman II Property” shall mean all that certain lot or parcel of the land
located in the State of North Carolina, County of Durham, Township of City, City
of Durham, consisting of 1.413 acres and being all of Lot B per plat of survey
thereof entitled “Final Plat – R/W Dedication and Revision of Easements –
Property of The GMH Family L.LC. (Lot A) and Hock Plaza II, LLC (Lot B)” by
Mitchell & Westendorf, P.A., dated May 2, 2003, revised August 26, 2005, and
recorded September 6, 2005, in Plat Book 168 at page 349, Durham County
Registry, to which reference is hereby made for a more particular description of
same.
 
“Brickman DFC” shall mean Brickman DFC LLC, a Delaware limited liability
company.
 
“Brickman DFC Property” shall mean the approximate 1.494 acre/tract of land
located at 5706 Fayetteville Road in the City of Durham, Triangle Township,
Durham County, North Carolina and further described on Exhibit J attached
hereto.
 
“Building” shall mean the mixed use facility known as “Hock Plaza” consisting of
approximately 327,160 rentable square feet located on the Land and consisting of
twelve floors plus one floor of building space located in the Parking Deck.
 
“Building Leases” shall mean the leases listed on Exhibit C attached hereto and
made a part hereof together with any New Building Leases, if applicable.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the laws of the
State of North Carolina and the State of New York.
 
“Closing” shall mean the Closing of the purchase and sale of the Property in
accordance with Section 13 of this Agreement.
 
“Closing Date” shall have the meaning ascribed to it in Section 13 of this
Agreement.
 
“Closing Documents” shall mean the Special Warranty Deed, the Assignment and
Assumption of Leases and the Bill of Sale and Assignment of Contracts and Other
Interests.
 
“Commitment” shall have the meaning ascribed to it in Section 8(a) of this
Agreement.
 
“Contract Award Date” shall mean that date on which Seller delivers written
notice to Purchaser that Seller agrees to exclusively negotiate the terms of
this Agreement with Purchaser.  Notwithstanding anything contained in this
Agreement to the contrary, Seller’s notice of the Contract Award Date may be
sent by electronic mail or facsimile and shall be deemed given on the date of
delivery to a representative of Purchaser.
 
“Contracts” shall mean, to the extent assignable without cost to Seller, all
service, maintenance and other contracts by and between Seller and a Person
exclusively for the maintenance and operation of the Land and Improvements, but
excluding insurance contracts or policies.  The Contracts are listed on Exhibit
D attached hereto and made a part hereof.
 
“Declaration” shall mean the “Amended And Restated Declaration of Easements and
Restrictions” by and between GMH Family and Hock Plaza II, LLC recorded in Book
4955 at Page 940, the Registry, as amended by that certain “First Amendment to
Amended And Restated Declaration of Easements and Restrictions Recorded in Book
4955 at Page 940” recorded in Book 5026 at Page 620, the Registry.
 
“Due Diligence Expiration Date” shall mean 5:00 P.M. EST on March 22, 2010, time
being of the essence.
 
“Duke” shall mean Duke University.
 
“DUHS” shall mean Duke University Health System, Inc.
 
“Earnest Money Deposit” shall mean the sum of One Million and No/100 Dollars
($1,000,000.00) and all interest earned thereon to be held by Escrow Agent
pursuant to the terms of the Earnest Money Escrow Agreement.  The Earnest Money
Deposit shall be nonrefundable except as expressly provided in this
Agreement.  Upon deposit of the Additional Earnest Money Deposit, the term
Earnest Money Deposit shall mean and include the Additional Earnest Money
Deposit.
 
“Earnest Money Escrow Agreement” shall mean the escrow agreement between Seller,
Purchaser and Escrow Agent.
 
“Easement Agreement” shall mean the Easement Agreement between Seller and M.M.
Fowler, Inc. recorded in Book 6196, page 18 of the Registry.
 
“Environmental Reports” shall mean the Phase I Environmental Site Assessment of
Hock Plaza, 2424 Erwin Road, Durham, NC 27705, ATC Project No. 15.42088.0015,
prepared by ATC Associates Inc. for Brickman & Associates dated November 10,
2005.
 
“Escrow Agent” shall mean Lawyers Title Insurance Corporation.
 
“Evaluation Materials” shall have the meaning ascribed to it in Section 5(a) of
this Agreement.
 
“Fund Guaranty” shall have the meaning ascribed to it in Section 17(g) of this
Agreement.
 
“Improvements” shall mean the Building and Parking Deck and all other
improvements owned by Seller and located exclusively upon the Land.
 
“Independent Consideration” shall mean the sum of One Thousand and No/100
Dollars ($1,000.00).
 
“Inspections” shall have the meaning ascribed to it in Section 5(a) of this
Agreement.
 
“Inspection Reports” shall have the meaning ascribed to it in Section 5(a) of
this Agreement.
 
“Land” shall mean the land located in the State of North Carolina, County of
Durham, Township of City, City of Durham, consisting of 2.518 acres and being
all of Lot A per plat of survey thereof entitled “-Final Plat- R/W Dedication
and Revision of Easements Property of The GMH Family L.L.C. (Lot A) and Hock
Plaza II, LLC (Lot B)” by Mitchell & Westendorf, P.A., dated May 2, 2003,
revised August 26, 2005 and recorded September 6, 2005 in Plat Book 168 at Page
349, the Registry, to which reference is hereby made for a more particular
description of same.
 
“Leases” shall mean (i) the Building Leases, and (ii) the Parking Deck Lease.
 
“Lender” shall mean Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-Through Certificates, Series 2006-GG6, as assignee of Greenwich Capital
Financial Products, Inc. (“Original Lender”).
 
“Lender’s Consent” shall have the meaning ascribed to it in Section 14(b).
 
“Lender’s Consent Expiration Date” shall mean 5:00 p.m. EST on July 31, 2010,
time being of the essence.
 
“Loan” shall mean the loan made by the Original Lender to Seller in the original
Principal amount of $80,000,000.00, evidenced by that certain Promissory Note
dated as of November 17, 2005 given by Seller in favor of Lender, which loan was
subsequently assigned by Original Lender to Lender on or about March 23, 2006.
 
“Loan Assumption” shall have the meaning ascribed to it in Section 14(b).
 
“Loan Assumption Documents” shall mean those documents required by Lender from
Purchaser and Seller in order to effectuate the Loan Assumption (whether by
assumption or replacement) on the terms and conditions set forth in this
Agreement, and shall include, without limitation, the full and unconditional
releases of Seller and all existing guarantor(s) or indemnitor(s) under the Loan
with respect to acts or omissions from and after Closing.
 
“Loan Documents” shall mean the following, all dated November 17, 2005:  the
Promissory Note in the aggregate original principal amount of $80,000,000.00;
the Loan Agreement between Seller and Original Lender, thereafter assigned to
Lender (the “Loan Agreement”); the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing recorded in Book 5026, page 648 of
the Registry and assigned to Lender by Assignment of Deed of Trust, Assignment
of Leases and Rents and Security Agreement recorded in Book 5604, Page 364 of
the Registry (the “Deed of Trust”); the Assignment of Leases and Rents recorded
in Book 5026, Page 670 of the Registry and assigned to Lender by Assignment of
Assignment of Leases and Rents recorded in Book 5604, Page 371 of the Registry
(the “Assignment of Leases”); UCC Financing Statement recorded in Book 5026,
page 681 in the Registry and assigned to Lender by UCC Financing Statement
Amendment recorded in Book 5670, Page 667 of the Registry (the “Local UCC”), UCC
Financing Statement filed with the Delaware Secretary of State (the “State
UCC”), the Subordination, Non-Disturbance and Attornment Agreements recorded in
Book 5026 at Page 688, 703 and 717 (the “SNDAs”), the Assignment of Agreements,
Licenses, Permits and Contracts between Seller and Original Lender, thereafter
assigned to Lender (the “Assignment of Contracts”), the Deposit Account
Agreement by and among Wachovia Bank, National Association, Seller and Original
Lender, thereafter assigned to Lender (the “Deposit Account Agreement”), the
Clearing Account Agreement by and among Citizens Bank of Pennsylvania, Seller
and Original Lender, thereafter assigned to Lender (the “Clearing Account
Agreement”), Guaranty of Recourse Obligations made by Bruce S. Brickman,
Kathleen Corton and Roderick O’Connor in favor of Original Lender, thereafter
assigned to Lender (the “Guaranty”), and all other documents (including, without
limitation, any instruments evidencing any post-closing obligation on the part
of Seller) evidencing or securing the Loan.
 
“Loan Security Documents” shall mean the Deed of Trust, the Assignment of
Leases, the Local UCC, the State UCC and the SNDAs and all other documents
securing the Loan.
 
“Modifications” shall have the meaning ascribed to it in Section 12(a)(i) of
this Agreement.
 
“New Building Leases” shall have the meaning ascribed to it in Section
12(a)(ii).
 
“Other Interests” shall mean to the extent owned and assignable by Seller
without cost to Seller, all (i) warranties, guaranties, indemnities and claims,
(ii) licenses, permits, or similar documents, (iii) plans, drawings,
specifications, surveys, engineering reports, architectural renderings, floor
plans and other technical information, and (iv) website, domain names and other
intangible assets, if any, all of which are exclusively for the Land and
Improvements.
 
“Parking Deck” shall mean the parking deck located on the Land and connected to
the Building which consists of a ground level plus six levels.
 
“Parking Deck Lease” shall mean the Amended and Restated Parking Deck Lease and
Management Agreement by and between The MMDT Family L.L.C. and The Gary M. Hock
L.L.C. as landlord and Duke as tenant effective as of the 5th day of August,
2005 and assigned to and assumed by Seller by Assignment and Assumption
Agreement effective as of November 17, 2005.
 
“Permitted Commitment Exceptions” shall have the meaning ascribed to it in
Section 8(a) of this Agreement.
 
“Permitted Exceptions” shall mean (i) ad valorem real estate taxes for the year
of the Closing and subsequent years not yet a lien on the Land, (ii) all
easements and rights of ways, covenants, agreements, restrictions, development
agreements, or other matters affecting the Property which are of record in the
Registry, (iii) all site plans, development plans, zoning ordinances,
regulations and any other ordinances or regulations affecting the Property, (iv)
easements, rights of way, encroachments and boundary line disputes and other
matters which would be disclosed by an accurate survey or inspection of the Land
and Improvements, (v) rights of way of streets, (vi) all matters shown on the
plats recorded in Book 158, page 305 and Book 168, page 349 of the Registry,
(vii) the Declaration, (viii) the Leases, (ix) the Easement Agreement, (x) the
Loan Security Documents, (xi) that certain Ground Lease Termination and
Memorandum of Ground Lease Termination dated November 17, 2005 and recorded in
Book 5026 at Page 642 in the Registry, and (xii) other matters indicated by the
Title Commitment.  The foregoing shall not affect the Purchaser’s right to
object to title matters on the Title Commitment pursuant to Section 8 of this
Agreement.  Permitted Exceptions shall not include (i) deeds of trust
encumbering Seller’s interest in the Real Property, other than the Loan Security
Documents, (ii) mechanics liens or judgment liens encumbering Seller’s interest
in the Real Property unless bonded around by Seller, or (iii) Title Defects
affecting Seller’s interest in the Real Property which have not been cured by
Seller pursuant to Section 8 of this Agreement.
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, an incorporated
association, joint venture, governmental authority or other entity of whatever
nature.
 
“Personal Property” shall mean all tangible personal property (if any) owned by
Seller located on and used for the Land or in the Building or the Parking Deck
and all fixtures, (if any), owned by Seller located on and used for the Land and
in the Building and the Parking Deck.  Personal Property does not include (i)
office equipment, furniture, artwork, and other items of personal property
located in the management office, and (ii) property owned by the
Tenants.  Purchaser acknowledges and agrees that pursuant to the terms of the
Leases, the Tenants have the right to remove certain property which shall then
be owned by the Tenants.
 
“Property” shall mean all of Seller’s right, title and interest in (i) the Land,
(ii) the Improvements, (iii) the Personal Property, (iv) the Contracts, (v) the
Other Interests, (vi) the Leases and (vii) the Related Real Property Rights.
 
“Purchase Price” shall mean the sum of NINETY-EIGHT MILLION TWO HUNDRED SEVENTY
FIVE THOUSAND AND 00/100 DOLLARS ($98,275,000.00).
 
“Real Property” shall mean the Land and Related Easement Rights.
 
“Related Easement Rights” means all right, title and interest of Seller, if any,
with respect to any easements or covenants that benefit the Land.
 
“Related Real Property Rights” means those rights, easements and appurtenances
pertaining to the Land, including (i) all right, title and interest of Seller,
if any, in and to adjacent streets, alleys or rights-of-way adjacent to the
Land, if any, (ii) all right, title and interest of Seller, if any, in strips,
gaps and gores, if any, in connection with the Land, (iii) all right, title and
interest of Seller, if any, in any and all oil, gas and minerals lying under,
in, on or about or constituting a part of the Land, if any, regardless of
whether the minerals are considered part of the surface estate or part of the
mineral estate and (iv) the Related Easement Rights.
 
“Registry” means the Durham County Register of Deeds.
 
“Restaurant Lease” shall mean that certain proposed and unexecuted lease (with
economic terms identical to the unexecuted lease by and between Seller and SRC
Food, Inc. (d/b/a Saladelia Café) provided as part of the Evaluation Materials),
which Seller may, but does not have the obligation to, execute and deliver.
 
“Seller Surveys” shall have the meaning ascribed to it in Section 5(a) of this
Agreement.
 
“Special Warranty Deed” shall mean the special warranty deed executed by Seller
to convey the Land, by special warranty subject to the Permitted Exceptions and
to quitclaim the Related Real Property Rights to Purchaser in the form of
Exhibit E attached hereto and made a part hereof.
 
“Tenant” or “Tenants” shall mean a tenant or the tenants under the Leases.
 
“Tenant Approval” shall have the meaning ascribed to it in Section 9 of this
Agreement.
 
“Tenant Estoppel Certificates” shall mean the Estoppel Certificates in the form
attached to each Lease.
 
“Title Company” shall mean Lawyers Title Insurance Corporation.
 
“Title Defects” shall have the meaning ascribed to it in Section 8(b) of this
Agreement.
 
“Title Notice” shall have the meaning ascribed to it in Section 8(b) of this
Agreement.
 
2. PURCHASE AND SALE
 
.  Seller agrees to sell, assign and transfer to Purchaser and Purchaser agrees
to purchase and assume from Seller, the Property for the Purchase Price to be
paid on the Closing Date as set forth in Section 13 of this Agreement.
 
3. EARNEST MONEY DEPOSIT.
 
(a) Earnest Money Deposit.  On the Agreement Date or on March 8, 2010, whichever
shall be later, Purchaser shall deliver to Escrow Agent the Earnest Money
Deposit by way of wire transfer which the Escrow Agent shall immediately deposit
for collection to be held by the Escrow Agent pursuant to the terms of the
Earnest Money Escrow Agreement.  If Purchaser does not timely deposit the
Earnest Money Deposit, time being of the essence, then upon written notice by
Seller to Purchaser, this Agreement shall terminate and be of no further force
or effect.  The Earnest Money Deposit shall be nonrefundable except as expressly
provided in this Agreement.
 
(b) Additional Earnest Money Deposit.  In the event that Purchaser does not
exercise its right to terminate this Agreement prior to the Due Diligence
Expiration Date pursuant to Section 7(a) of this Agreement, Purchaser shall
deposit the Additional Earnest Money Deposit by wire transfer with Escrow Agent
on the Additional Earnest Money Deposit Date.  In the event that Purchaser fails
to deliver to Escrow Agent all or any portion of the Additional Earnest Money
Deposit, if applicable, as and when required under this Agreement, time being of
the essence, Seller shall have the right  (i) to terminate this Agreement by
delivering written notice thereof to Purchaser and (ii) to receive disbursement
of the full amount of the Earnest Money Deposit and delivery of (A) copies of
the Inspection Reports and (B) a certification from Purchaser that Purchaser has
destroyed, to the extent reasonably practicable, all Evaluation Materials
Purchaser has downloaded or copied in connection with this Agreement whereupon
the Parties shall have no further obligations hereunder except as otherwise
expressly survive such termination as provided in this Agreement.  The
Additional Earnest Money Deposit shall be nonrefundable except as expressly
provided in this Agreement.
 
4. INDEPENDENT CONSIDERATION
 
.  Upon execution of this Agreement, Purchaser has delivered to Seller and
Seller acknowledges receipt of the Independent Consideration as consideration
for Purchaser’s right to purchase the Property and for Seller’s execution,
delivery and performance of this Agreement.  The Independent Consideration is in
addition to and independent of any other consideration or payment provided for
in this Agreement, is non-refundable and shall be retained by Seller
notwithstanding any other provision of this Agreement.
 
5. DUE DILIGENCE.
 
(a) Evaluation Materials and Inspections.  Prior to the Due Diligence Expiration
Date, subject to the rights of the Tenants, Purchaser and any representatives
designated by Purchaser may, at Purchaser’s expense, to the extent reasonably
necessary in connection with the purchase of the Property, (i) inspect any
documents and materials related exclusively to the Property which are in the
possession of, or known to be reasonably available without independent inquiry
or costs to, Seller, except as excluded as provided in subsection (d) below
(collectively, the “Evaluation Materials”) on the express condition that
Purchaser agrees to treat the Evaluation Materials confidential, as provided in
this Agreement, and (ii) at reasonable times and upon reasonable prior notice to
Seller (at least one (1) Business Day), inspect the Land and Improvements
(provided that such inspections of the Land shall be non-invasive except to the
extent approved, in advance and in writing by Seller in its sole and absolute
discretion) (collectively, “Inspections”), such tests, studies and inspections
hereinafter referred to as “Inspection Reports”. Purchaser acknowledges and
agrees that the Evaluation Materials prepared by third parties are being
provided by Seller as an accommodation to Purchaser and without representation,
recourse or warranty by Seller as to the accuracy or completeness thereof or the
suitability of the information contained therein for any purpose whatsoever. The
Evaluation Materials shall be made available to Purchaser via a virtual
electronic data room established by Seller’s Broker, provided by Seller to
Purchaser or made available to Purchaser at the Building.  The Evaluation
Materials include, but are not limited to, (A) the Leases and all amendments
thereto, (B) the Environmental Reports, (C) the Contracts, (D) tax bills for the
Land and Improvements for the last three (3) tax years in the jurisdiction in
which the Land is located and any notice of valuation received by Seller since
the last tax bill, if any, (E) Seller’s historical financial statements related
to the Property, (F) any other of Seller’s historic supporting financial data
and information related to the Property, (G) correspondence files for the
Tenants, and (H) the most recent surveys of the Land prepared for Seller and in
Seller’s possession (the “Seller Surveys”).
 
(b) Right to Interview Tenants. Purchaser shall have the right to interview the
department manager or assistant manager (but no more than one) of the Tenant for
each of the premises represented by a Duke or DUHS Lease (the “Tenant
Representatives”) prior to the Due Diligence Expiration Date, provided that
Purchaser delivers written notice to Seller of each such scheduled interview at
least five (5) calendar days prior to the scheduled date of such interview and
further provided that Seller shall have the right, but not the obligation, to
have a representative of Seller accompany the Purchaser on any interview with
the Tenant Representatives.  Seller and Purchaser shall reasonably cooperate
with each other in scheduling such interviews provided however that there shall
be no extension of the Due Diligence Expiration Date as the result of Purchaser
being unable to accomplish any such interviews for any reason.
 
(c) Obligations of Purchaser. All actions taken by or on behalf of Purchaser
shall be in accordance with all applicable laws, rules and regulations of the
appropriate governmental authorities having jurisdiction over the Property and
in compliance with any insurance maintained by Seller over, or with respect to,
the Property.   Purchaser shall (A) not unreasonably interfere with the use of
the Land or Improvements by the Tenants, (B) not unreasonably interfere with the
operation and maintenance of the Land and Improvements, (C) not injure or
otherwise cause bodily harm to Seller, its agents, contractors and employees, or
any Tenants, or their agents, contractors and employees, (D) promptly pay when
due the cost of all Inspections, (E) not permit any liens to attach to the Land
or Improvements by reason of the exercise of its rights hereunder, (F) restore
the Land and Improvements to the condition which existed immediately prior to
each of the Inspections to the extent any change in the condition is the result
of the Inspection, (G) defend and indemnify Seller, its affiliates, and each of
their members, managers, agents and employees, from and against any and all
liability, loss, cost, expense and damage (including, without limitation,
reasonable attorneys’ fees) incurred by any of them in connection with the
Inspections, including without limitation, (i) claims made by any Tenant against
Seller for Purchaser’s interference with any Tenant’s use or damage to its
premises or property in connection with Purchaser’s review of the Property, and
(ii) Purchaser’s obligations pursuant to this Section 5(c), (H) provide Seller,
promptly after receipt, with copies of all written reports, tests and other
written information regarding the Inspections, and (I) prior to and as a
condition to any Inspections, deliver to Seller certificates of insurance
evidencing comprehensive liability insurance (including coverage for contractual
indemnities) with a combined single limit of at least $2,000,000 in a form
reasonably acceptable to Seller, and naming Seller as an additional
insured.  Purchaser shall not be obligated to indemnify Seller for claims
resulting merely from Purchaser’s discovery of any matter except to the extent
that the Inspections aggravated, increased or spread the matter discovered.  The
obligations of Purchaser under this Section 5(c) shall survive for one (1) year
after Closing or the earlier termination of this Agreement except for
obligations to indemnify Seller for claims made against Seller by third parties,
which shall survive until the applicable statute of limitations has expired.
 
(d) Excluded Evaluation Materials.  Seller shall not be required to disclose or
deliver to Purchaser (i) the valuation of the Property performed by or on behalf
of Seller, including any appraisals of the Property; (ii) any information
generated by or on behalf of Seller regarding the value of the Property for
Seller’s internal purposes; (iii) any financial projections, cash flow
projections or budgetary projections generated by or on behalf of Seller, (iv)
any materials or reports generated or produced by or on behalf of Seller in
connection with acquisition or financing of the Property (excluding any property
condition reports, zoning reports, surveys, title commitments and/or policies,
and environmental reports); or (v) any information or reports that are
attorney-client or work product doctrine privileged.
 
6. INDEPENDENT EXAMINATION
 
.  Purchaser hereby acknowledges that it has been, or will have been, given,
prior to the Due Diligence Expiration Date, a full, complete and adequate
opportunity to make such legal, factual and other determinations, analyses,
inquiries and investigations as Purchaser deems necessary or appropriate in
connection with the acquisition of the Property.  Purchaser is relying upon its
own independent examination of the Property and all matters relating thereto
and, except for representations and warranties expressly set forth herein or in
any of the Closing Documents, which representations and warranties are subject
to the limitations set forth in this Agreement, not upon any statements of
Seller or of any manager, member, officer, director, employee, agent or attorney
of Seller or of its affiliates with respect to acquiring the Property.  The
provisions of this Section 6 shall survive Closing and/or termination of this
Agreement.
 
7. TERMINATION RIGHT
 
.
 
(a) Due Diligence Termination. Purchaser has the right, in Purchaser’s sole
discretion, for any reason or no reason, to give written notice to Seller prior
to the Due Diligence Expiration Date that Purchaser elects to terminate this
Agreement.  In the event that Purchaser exercises its right of termination under
this Section 7, this Agreement shall terminate and the Earnest Money Deposit
shall be delivered to Purchaser and thereupon neither Party shall have any
further rights or obligations to the other hereunder except for those
obligations which expressly survive termination of this Agreement.  If Purchaser
shall fail to timely notify Seller in writing of its election to terminate this
Agreement on or before the Due Diligence Expiration Date, time being of the
essence, the termination right described in this Section 7 shall be immediately
null and void and of no further force or effect.  Purchaser’s failure to provide
such notice on or before the Due Diligence Expiration Date shall constitute
Purchaser’s waiver of the herein described termination right.
 
(b) Lender’s Consent Termination.  In the event that the Lender’s Consent has
not been received by the Parties on or before the Lender’s Consent Expiration
Date, time being of the essence, either Party shall have the right, in its
respective sole discretion, so long as the Lender’s Consent has not been
received, to terminate this Agreement by delivering written notice thereof to
the other Party, in which case the Earnest Money Deposit shall be returned to
Purchaser, and the Parties shall thereafter be released from all obligations
under this Agreement except those which expressly survive termination of this
Agreement.  Notwithstanding the foregoing, each Party’s respective right to
terminate this Agreement pursuant to this Section 7(b) is expressly conditioned
upon such Party’s compliance with its obligations under this Agreement with
respect to the Loan Assumption.
 
8. TITLE AND SURVEY.
 
(a) Commitment.  At least five (5) Business Days prior to the Due Diligence
Expiration Date, Purchaser shall obtain, at Purchaser’s cost and expense, a
written title insurance commitment for the issuance of an owner’s policy of
title insurance (the “Commitment”) by the Title Company and shall deliver a copy
of the Commitment to Seller within one (1) Business Day after receipt
thereof.  The Commitment shall be subject only to (i) ad valorem real estate
taxes for the year of Closing not yet a lien on the Land, (ii) the rights of
tenants in possession pursuant to the Leases, (iii) the Declaration, (iv) the
Easement Agreement, (v) the Loan Security Documents, and (vi) the Plats recorded
in Book 158, page 305 and Book 168, page 349, and those matters shown on the
Seller Surveys.  Items (i), (ii), (iii), (iv), (v) and (vi) are hereinafter
called “Permitted Commitment Exceptions.”
 
(b) Objection to Title.  If the Commitment or any survey obtained by Purchaser
as provided in subsection 8(f) below contains exceptions other than the
Permitted Commitment Exceptions to which Purchaser objects, Purchaser shall
notify Seller, in writing, no later than four (4) Business Days prior to the Due
Diligence Expiration Date specifying the exceptions and title defects (the
“Title Defects”), other than Permitted Commitment Exceptions, which exist with
respect to the title to the Land (the “Title Notice”).  Seller shall respond
within two (2) Business Days of receipt of the Title Notice as to whether Seller
elects to cure any of the Title Defects set forth in the Title Notice, either
prior to or at Closing; provided, however, Seller shall be obligated in all
events to cure (i) deeds of trust encumbering Seller’s interest in the Real
Property, other than the Loan Security Documents, (ii) mechanics liens or
judgment liens encumbering Seller’s interest in the Real Property unless bonded
around by Seller, and (iii) matters affecting title to the Real Property entered
into by Seller in violation of Section 8(c).  If Seller fails to elect to cure
any such Title Defects prior to or at Closing, then Purchaser may (i) elect to
terminate this Agreement, whereupon the Earnest Money Deposit shall be returned
to Purchaser and all rights and liabilities arising hereunder shall
automatically terminate, with the exception of the obligations which expressly
survive termination of this Agreement, or (ii) elect to purchase the Property
without a reduction in the Purchase Price and the matters objected to shall be
deemed Permitted Exceptions.
 
(c) Subsequent Acts.  After the date of the Commitment, but prior to Closing or
the termination of this Agreement, Seller shall not enter into any easements,
encumbrances or other title matters or recordable instrument affecting the Land
(other than New Building Leases as provided in Section 12 and Memoranda of
Leases for any Leases), nor take any other action to cause title to the Land to
differ from the condition of title approved by Purchaser, without Purchaser’s
consent, which may be granted or withheld in Purchaser’s sole and absolute
discretion.
 
(d) Update.  The Commitment shall be updated not later than five (5) Business
Days prior to Closing.  In the event the updated Commitment shows new or
additional exceptions to title to the Real Property, Purchaser may object to
such new or additional exceptions, and Seller’s response to such exceptions, and
Purchaser’s obligation to close shall be the same as set forth in Section 8(b)
above.
 
(e) Condition to Closing.  It shall be a condition to Closing that the Title
Company issue to Purchaser, at Purchaser’s cost and expense, an extended
coverage ALTA Owner’s Policy of Title Insurance (the “Title Policy”), in the
amount of the Purchase Price, insuring that fee simple title to the Real
Property is vested in Purchaser, and without exception for any items, including
the standard exceptions hereinafter described, other than Permitted Commitment
Exceptions and those matters not objected to by Purchaser; provided however, the
standard exception for parties in possession shall be limited to the Tenants and
occupants under the Leases.  Standard exceptions shall mean:  (1) Rights or
claims of parties in possession not shown by the public records, (2)
Encroachments, overlaps, boundary line disputes, and any other matters which
would be disclosed by an accurate survey and inspection of the premises provided
there will be an exception as to matters shown on the Seller Surveys and any
other survey or survey update obtained by Purchaser, (3) Easements, or claims of
easements not shown by the public records, (4) Any lien, or right to a lien, for
services, labor, or material heretofore or hereafter furnished, imposed by law,
and not shown by the public records, and (5) Taxes or special assessments which
are not shown as existing liens by the public records.  To cause the Title
Company to delete standard exceptions 3 and 5, Seller shall provide an affidavit
“to its knowledge”.
 
(f) Survey.  If required by Lender in connection with the Loan Assumption or by
the Title Company, or if Purchaser otherwise elects to do so, Purchaser shall
obtain an update to any of Seller Surveys, or a new survey of the Land, at
Purchaser’s sole cost and expense.
 
9. TENANT ESTOPPELS
 
.  It shall be conditions of Purchaser’s obligation to close the purchase and
sale of the Property for Seller to deliver to Purchaser (i) appropriately
completed and executed Tenant Estoppel Certificates for all Duke and DUHS
Leases, such Tenant Estoppel Certificates to be consistent with the terms of the
Leases and the rent roll provided as part of the Evaluation Materials and to
have no material modification from the form of the Tenant Estoppel Certificates
and (ii) the written approval of Duke and DUHS of Purchaser or Hines Interests
Limited Partnership, or an affiliate of either, as property manager of the
Building, with a monthly property management fee of three percent (3%) of
monthly gross revenue collected for the Building (the “Tenant Approval”).  A
Tenant Estoppel Certificate shall not be required from the Tenant under the
Restaurant Lease if such Restaurant Lease is executed prior to the Closing
Date.  Purchaser acknowledges that the conditions to Closing as set forth in
this Section 9 represent conditions precedent to Purchaser’s obligation to
purchase the Property at Closing, rather than affirmative obligations of Seller
hereunder.  In this regard, in the event that said conditions precedent of
receipt of the executed Tenant Estoppel Certificates and the Tenant Approval
required under this Section 9 are not either satisfied by Seller or waived by
Purchaser on or before the Closing Date, then Purchaser shall be entitled to
terminate this Agreement subject to obligations which expressly survive the
termination of this Agreement, in which case Purchaser, as its sole remedy,
shall be entitled to the return of the Earnest Money Deposit.
 
10. REPRESENTATIONS AND WARRANTIES.
 
(a) Purchaser’s Representations and Warranties.  Purchaser represents and
warrants to Seller as of the Agreement Date (and shall be deemed to represent
and warrant to Seller as of the Closing Date) the following:
 
(i) Authority. Purchaser is duly organized and validly existing under the laws
of the State of Delaware, and the entity taking title to the Property at the
time of Closing will be duly organized and validly existing under the laws of
its state of organization and qualified to do business in the State of North
Carolina.  Purchaser has full authority and capacity to enter into and perform
this Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to this Agreement.
 
(ii) Judicial Actions.  To Purchaser’s actual knowledge there are no, and
Purchaser has not received written notice of any, pending or threatened claims,
lawsuits, arbitrations or other similar actions, which, if adversely determined,
would restrain the consummation of the transaction contemplated by this
Agreement.
 
(iii) Investor.  Purchaser is or is controlled by an experienced
investor.  Purchaser shall purchase the Property on the basis of its own
independent investigation of the Property and shall not rely on any projections
or statements provided by Seller or Seller’s agents, and Purchaser has the
financial capability of performing its obligations under this Agreement.
 
(iv) Binding Obligations.  This Agreement and all documents executed by
Purchaser which are to be delivered to Seller at the Closing are, or at the time
of delivery will be, duly authorized, executed, and delivered by Purchaser and
are, or at the time of delivery will be, legal, valid, and binding obligations
of Purchaser, and do not, and at the Closing will not, violate any provisions of
any agreement to which Purchaser is a party or to which it is subject.
 
(b) Seller’s Representations and Warranties.  Seller represents and warrants to
Purchaser as of the Agreement Date hereof (and, subject to subsection (c) and
(d) below, shall be deemed to represent and warrant to Purchaser as of the
Closing Date) the following:
 
(i) Authority.  Seller is duly organized and validly existing under the laws of
the State of Delaware, is qualified to do business in the State of North
Carolina and has full authority and capacity to enter into and perform this
Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to this Agreement, subject to receipt of Lender’s
Consent.
 
(ii) Leases.  The Leases constitute all of the Leases (and all amendments and
other agreements between Seller and any Tenant with respect to such Leases),
other than subleases (if any), currently in effect with respect to the Land,
Building and Parking Deck.   To Seller’s knowledge there are no subleases
currently in effect except for the McKesson Information Solutions Sublease
defined in Paragraph 12 of Exhibit C hereto.  There are no other leases or
occupancy agreements to which Seller is a party or to which, to Seller’s
knowledge, any predecessor-in-title of Seller is a party currently affecting the
Land or Improvements other than the Leases.  Seller shall make available to
Purchaser true, correct and complete copies of the Leases.  The Leases are in
full force and effect as they relate to the obligations of landlord
thereunder.  To Seller’s actual knowledge, the Leases are in full force and
effect as they relate to the obligations of Tenants thereunder and, to Seller’s
actual knowledge, there is no default on the part of the Tenants or Seller as
landlord under the Leases.  Seller has not received any written notice of a
default on the part of Seller from any of the Tenants. There are no unpaid
tenant improvements costs or security deposits under the Leases as of the
Agreement Date; provided, however, if the Restaurant Lease is executed prior to
Closing then (a) Seller will be responsible for payment of the tenant
improvement costs for the Restaurant Lease and in the event such tenant
improvement costs are not fully funded at Closing then Purchaser will receive
credit against the Purchase Price at Closing for any unfunded amount, and
Purchaser will be fully responsible for such tenant improvement costs after
Closing, and (b) the security deposit under the Restaurant Lease shall be a
credit against the Purchase Price at Closing.
 
(iii) Service Contracts. Other than the Contracts, there are no management,
service, supply, equipment rental or similar agreements (including amendments
and modifications to any of the foregoing) to which Seller or an affiliate is a
party that is for the Land or Improvements.  Seller shall make available to
Purchaser true and correct copies of all of the Contracts.
 
(iv) Legal Compliance.  Seller has not received written notice from any
governmental entity or instrumentality indicating that all or any portion of the
Land or Improvements violate or fail to comply in any material respect with any
governmental or judicial law, order, rule or regulation, which violation or
failure to comply has not been cured.
 
(v) Judicial Actions.   There are no pending claims, lawsuits, arbitrations or
other similar actions against Seller or the Land or Improvements, which, if
adversely determined, would: (A) restrain the consummation of the transaction
contemplated by this Agreement, (B) have a material (as defined in Section
10(c)) adverse effect on the Land or Improvements prior to or after Closing, or
(C) result in any lien or encumbrance against the Land or Improvements prior to
or after Closing.  To Seller’s actual knowledge, there are no threatened claims,
lawsuits, arbitrations or other similar actions against Seller or the Land or
Improvements, which, if adversely determined, would: (A) restrain the
consummation of the transaction contemplated by this Agreement, (B) have a
material (as defined in Section 10(c)) adverse effect on the Land or
Improvements prior to or after Closing, or (C) result in any lien or encumbrance
against the Land or Improvements prior to or after Closing.
 
(vi) Brokerage Commissions.  There are no brokerage commissions due with respect
to the Leases or will be due with respect to any renewal or extension of a
Lease, with the sole exception of the Restaurant Lease (if executed), which
brokerage commission shall be the responsibility of Seller whether due and owing
prior to or after Closing.
 
(vii) Certificates of Occupancy.  A certificate of occupancy which permits
occupancy of the premises has been issued by the City of Durham for each of the
Leases in which the Commencement Date (as defined in the Leases) has been
determined.
 
(viii) Environmental Reports.  To Seller’s actual knowledge, except as may be
set forth in the Environmental Reports or in any reports or information
otherwise delivered to or prepared on behalf of Purchaser in connection with its
due diligence in respect to the Property, there are no hazardous materials or
substances present on or under the Land except (A) as may be permitted under any
Leases, (B) hazardous materials or substances that are incidental to a permitted
use of the Land and Improvements and which are stored, handled and disposed of
in accordance with applicable law, and (C) as permitted with regard to the
Medical Physics Program Lease (as defined in Exhibit C) by letter dated July 29,
2005.
 
(ix) Evaluation Materials.  The Evaluation Materials that are agreements to
which Seller is a party are true and complete copies of the applicable
agreements. To Seller’s actual knowledge, all other Evaluation Materials 
(including, without limitation, all third party reports), are true and complete
copies of the documents in Seller’s possession comprising such Evaluation
Materials.  All Evaluation Materials other than those that are agreements to
which Seller is a party are delivered subject to and in accordance with Section
5(a) of this Agreement.
 
(x) Foreign Person.  Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.
 
(xi) Binding Obligations.  This Agreement and all documents executed by Seller
which are to be delivered to Purchaser at the Closing are, or at the time of
delivery will be, duly authorized, executed, and delivered by Seller and are, or
at the time of delivery will be, legal, valid, and binding obligations of
Seller, and do not, and at the Closing will not, violate any provisions of any
agreement to which Seller is a party or to which they are subject; provided that
Lender has delivered Lender’s Consent and the Loan Assumption Documents have
been executed and delivered in accordance with the terms and conditions of this
Agreement.
 
(xii) Condemnation.  Seller has not received written notice of any pending
condemnation proceedings relating to the Land or Improvements, nor to Seller’s
actual knowledge, are any such proceedings threatened or pending.
 
(xiii) Loan.  There are no other documents executed in connection with the Loan
other than the Loan Documents provided there may be notices, correspondence or
ancillary documents which do not modify the terms of the Loan or allege a
default or circumstances that may ripen into a default.  Seller has delivered or
made available to Purchaser true, correct and complete copies of the Loan
Documents.  Seller has no knowledge of any default by Seller or circumstance
which, with the giving of notice or passage of time or both, would constitute a
default by Seller under the Loan Documents.  The outstanding principal balance
of the Loan is $80,000,000.00.  The reserves, deposits and escrows held by
Lender are reflected on the Payment Coupon/Billing Statement, Loan No.
30-9999701 for payment due date March 6, 2010, and will change prior to
Closing.  The post-purchase obligations set forth in Section 4.24 and Section
5.32, respectively, of the Loan Agreement have expired and/or have been
satisfied.
 
(c) General.  Whenever used in this Agreement, the phrase “to Seller’s actual
knowledge”, “to the knowledge of Seller”, and similar phrases shall be limited
in meaning to the current actual (as distinguished from implied, imputed or
constructive) knowledge of either Michael Bernstein, in his capacity as
Executive Vice President of Brickman Associates or Michael Esquenazi, in his
capacity as Executive Vice President of Brickman Associates, each without
independent inquiry or investigation, and without imputation to such individuals
or Seller of facts and matters otherwise within the personal knowledge of any
other officers, members, managers or employees of Seller or other Persons and
shall not be construed to impose upon such individuals any duty to investigate
or any liability or personal responsibility hereunder.  If, prior to Closing,
Seller discloses to Purchaser, or Purchaser discovers and has actual knowledge
of, any material misrepresentations of, or material inaccuracies with respect to
any of the representations and warranties set forth in subsection (b) above
which are either individually or in the aggregate material, then Purchaser may
either (i) upon written notice to Seller delivered within ten (10) Business Days
of such discovery, terminate this Agreement subject to the obligations which
survive termination of this Agreement, and the Earnest Money Deposit shall be
refunded to Purchaser, provided Seller may elect to cure the material
misrepresentation or material inaccuracy by written notice to Purchaser within
ten (10) Business Days, which election shall negate such termination, and in
such event Seller shall cure the material representation or material inaccuracy
prior to Closing or (ii) elect to close this transaction with no adjustment in
the Purchase Price notwithstanding such misrepresentations or material
inaccuracies, thereby waiving any claim for the breach of the applicable
representation or warranty.  If Purchaser fails to timely deliver the written
notice described in subclause (i) in the previous sentence, time being of the
essence, then Purchaser shall be deemed to have elected to proceed under
subclause (ii) in the previous sentence.  Seller and Purchaser hereby agree and
acknowledge that Purchaser shall not have the right to terminate this Agreement
pursuant to such subclause (i) in the event that a representation and warranty
is or becomes untrue on account of Seller having entered into a New Building
Lease or a New Service Contract, so long as Seller’s entry into the same was in
accordance with the provisions of Section 12 of this Agreement.  For purposes of
this Section 12(c), “material” shall mean having a negative impact on the value
of the Property of more than $100,000.00.
 
(d) Change in Representation/Waiver.  Notwithstanding anything to the contrary
contained herein, Purchaser acknowledges that Purchaser shall not be entitled to
rely on any representation made by Seller in Section 10(b) above to the extent
that, prior to or at Closing, Purchaser shall have or obtain actual knowledge of
any information that was contradictory to such representation or warranty.  In
furtherance thereof, Seller shall have no liability with respect to any of the
foregoing representations and warranties or any representations and warranties
made in any other document executed and delivered by Seller to Purchaser, to the
extent that, prior to the Closing, Purchaser discovers or learns of information
(from whatever source, including, without limitation the property manager, the
Tenant Estoppel Certificates, as a result of Purchaser’s inspections, tests,
analysis or examination of the Property, or disclosure by Seller or Seller’s
affiliates, agents or employees) that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement.
 
11. SURVIVAL
 
.  The express representations and warranties made in this Agreement by Seller
shall not merge into any instrument of conveyance delivered at the Closing;
provided, however, that any action, suit or proceeding with respect to the
truth, accuracy or completeness of all such representations and warranties shall
be commenced, if at all, on or before the date which is twelve (12) months after
the Closing Date, and if not commenced on or before such date, thereafter shall
be void and of no force or effect.
 
12. OPERATION OF PROPERTY, NEW BUILDING LEASES, NEW SERVICE CONTRACTS AND
COMMISSION AGREEMENTS
 
.
 
(a) New Building Leases.
 
(i) Modifications.  After the Due Diligence Expiration Date, Seller shall not
enter into any extensions, expansions or other modifications of the terms of any
existing Leases (“Modifications”) without the prior written consent of
Purchaser, which consent may be granted or withheld in Purchaser’s sole and
absolute discretion, and which consent shall be deemed to have been denied if
Purchaser fails to disapprove in writing of  any Modification within five (5)
Business Days after Purchaser’s receipt of Seller’s written request for such
consent (together with a copy of the Modification).  For Modifications entered
into prior to the Due Diligence Expiration Date, Seller shall provide Purchaser
with written notice of any such modification at least five (5) Business Days
prior to the Due Diligence Expiration Date.
 
(ii) New Building Leases.  After the Due Diligence Expiration Date, Seller shall
not enter into any new Building Leases for occupancy within the Building (“New
Building Leases”) without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed and which consent
shall be deemed to have been denied if Purchaser fails to disapprove in writing
of the New Building Lease within five (5) Business Days after Purchaser’s
receipt of Seller’s written request for such consent (together with a copy of
the New Building Lease).  Seller shall deliver a copy of the New Building
Leases, if any, promptly after execution by all parties
thereof.   Notwithstanding the foregoing, the Restaurant Lease shall not be
subject to Purchaser’s consent and shall be deemed approved by Purchaser for all
purposes under this Agreement.  If executed, the Restaurant Lease shall be a New
Building Lease.
 
(b) New Service Contracts.  After the Due Diligence Expiration Date, Seller
shall not enter into any agreements for the provision of services to the
Improvements or amend any existing Service Contracts (individually, a “New
Service Contract”, and collectively, “New Service Contracts”) (except any New
Service Contracts which are terminable upon not more than thirty (30) days prior
notice and without the payment of any penalty or fee), without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, and which consent shall be deemed to have been denied if
Purchaser fails to disapprove in writing of the New Service Contract within five
(5) Business Days after Purchaser’s receipt of Seller’s written request for such
consent (together with a copy of the New Service Contract).
 
(c) Commission Agreements.  Seller shall not enter into any commission or
brokerage agreements with respect to the leasing of all or any portion of the
Building.  Seller shall be responsible for any brokerage commissions due with
respect to the Restaurant Lease (if executed), whether due and owing prior to or
after Closing.
 
(d) Operation of Property.  From the Agreement Date until the Closing Date,
Seller shall maintain and operate the Property in substantially the same manner
as Seller has heretofore done, subject to this Section 12 and Section 20 of this
Agreement.  At Closing, Seller (or its affiliate) shall cease managing the
Building and shall terminate any management agreements, if any, at Seller’s sole
cost and expense.  At all times Seller shall comply with the terms and
conditions of the Loan Documents.
 
(e) Maintenance of  Insurance.   Seller shall keep the Improvements insured
against loss or damage (including rental loss) by fire and all risks covered by
the Seller’s insurance that is currently in force.
 
(f) Provide Copies of Notices.  Seller shall furnish Purchaser with a copy of
all written notices received by Seller from any Tenant alleging a default under
such Tenant’s Lease and all written notices received by Seller from any
governmental authority, including notices alleging violation of any law,
statute, ordinance, regulation or order of any governmental or public authority
relating to the Land or Improvements within five (5) Business Days following
Seller’s receipt thereof, but, in no event later than two (2) Business Days
prior to the Closing Date.
 
(g) Maintenance of Permits.  Seller shall make commercially reasonable efforts
to maintain in existence all licenses, permits and approvals that are now in
existence with respect to, and are required for, the ownership, operation or
improvement of the Land and Improvements, and are of a continuing nature.
 
(h) Driveway Repair.  Prior to Closing, Seller shall, at Seller’s sole cost and
expense, cause the completion of repairs to the driveway on the Land, in
accordance with that certain proposal by Stone Restoration of America, dated
January 7, 2010, in the approximate amount of $108,610.00.
 
13. CLOSING
 
.   The Closing of the sale of the Property (the “Closing”) shall take place at
the office of the Escrow Agent ten (10) Business Days following the Actual
Lender’s Consent Date, time being of the essence (the “Closing
Date”).  Notwithstanding the foregoing, in the event that the Loan Assumption
Documents are not fully and finally negotiated on the Actual Lender’s Consent
Date, the Closing Date may be extended by either Party for a period not to
exceed an additional ten (10) Business Days, time being of the essence, by
written notice of such extension by either Party to the other Party no later
than seven (7) Business Days following the Actual Lender’s Consent
Date.  Furthermore, notwithstanding the foregoing, the Parties need not attend
the Closing in person and shall have the right to close the transaction
contemplated by this Agreement pursuant to written Closing escrow instructions,
so long as such instructions are consistent with the terms hereof.
 
(a) Seller’s Closing Documents.  At the Closing, Seller shall execute and
deliver to Purchaser (or to Escrow Agent) the following documents:
 
(i) Special Warranty Deed;
 
(ii) Assignment and Assumption of Leases;
 
(iii) Bill of Sale and Assignment of Contracts and Other Interests;
 
(iv) Tenant Notice Letters in the form of Exhibit  F;
 
(v) Non-Foreign Affidavit in the form of Exhibit G;
 
(vi) Affidavit of Title in the form of Exhibit H;
 
(vii) The Loan Assumption Documents, together with originals, or if unavailable,
certified copies of all of the Loan Documents; and
 
(viii) Any other documents reasonably required in connection with the
transactions contemplated by this Agreement, or reasonably required by the Title
Company; provided however, in no event shall Seller be required to deliver an
Affidavit of Title and Gap Indemnity in a form other than as set forth as
Exhibit H to this Agreement.
 
(b) Purchaser Closing Documents.  At the Closing, Purchaser shall execute and
deliver to Seller (or to Escrow Agent) the following documents:
 
(i) Bill of Sale and Assignment of Contracts and Other Interests;
 
(ii) Assignment and Assumption of Leases;
 
(iii) Tenant Notice Letters;
 
(iv) The Loan Assumption Documents; and
 
(v) Any other documents reasonably required in connection with the transactions
contemplated by this Agreement, or reasonably required by the Title Company.
 
(c) Purchase Price.
 
(i) Earnest Money Deposit.  At the Closing, Seller and Purchaser shall direct
the Escrow Agent to disburse, pursuant to the Earnest Money Escrow Agreement, by
federally insured wire transfer to Seller, the Earnest Money Deposit.
 
(ii) Balance.  At the Closing, Purchaser shall (x) pay to Seller, by federally
insured wire transfer, the total amount of the Purchase Price (A) less the
amount of the Earnest Money Deposit, (B) less the principal balance of the Loan
on the day of the Closing, and (C) plus or minus (as the case may be) the net
amount of payments required to be made by Seller and Purchaser at the Closing
pursuant to Section 15 of this Agreement.
 
(d) Further Assurances.  Seller and Purchaser shall, at the Closing, and from
time to time thereafter, upon request, execute such additional documents as are
reasonably necessary in order to convey, assign and transfer the Property
pursuant to this Agreement, provided that such documents are consistent with the
terms of this Agreement, and do not increase Seller’s or Purchaser’s obligations
hereunder or subject Seller or Purchaser to additional liability not otherwise
contemplated by this Agreement.
 
(e) Post-Closing Documents.  Seller shall deliver to Purchaser within a
reasonable period after the Closing all original Leases and Contracts that are
in the possession of Seller.
 
14. LOAN ASSUMPTION.
 
(a) Seller is the borrower under the Loan, which Loan is (i) subject to the Loan
Documents, and (ii) secured by the Loan Security Documents.  As provided in
Section 13(c)(ii) of this Agreement, Seller and Purchaser have agreed that a
portion of the Purchase Price in the amount of the outstanding principal balance
of the Loan on the Closing Date shall be paid by Purchaser by way of Purchaser’s
assumption of the Loan from Seller.
 
(b) In order to assist the Parties in expediting the Loan Assumption and
obtaining Lender’s Consent (defined below), First Service Solutions has been (or
will be) engaged by Seller, at Seller’s sole cost and expense.  Seller and
Purchaser shall each cooperate with the other and with First Service Solutions
in all reasonable respects in order to obtain Lender’s approval and consent to
(i) the conveyance of the Property, and (ii) the Loan Assumption (defined below)
(the “Lender’s Consent”).  The “Loan Assumption” shall mean, collectively, the
assignment of the Loan by Seller, the assumption of the Loan by Purchaser on the
terms and conditions set forth in the Loan Documents but with the changes set
forth on Schedule 14(c) below, and the full and unconditional release of Seller
and all existing guarantor(s) or indemnitor(s) under the Loan with respect to
acts or omissions occurring from and after Closing.  Notwithstanding anything
contained in this Agreement to the contrary, Seller and First Service Solutions
shall coordinate all matters with respect to the Loan Assumption.  Purchaser
shall submit to Lender (or to First Service Solutions, if so directed by Seller)
and Seller all information, filings and other documents required by Lender
reasonably and/or customarily necessary for application for the Loan Assumption
within seven (7) Business Days following the Due Diligence Expiration
Date.  Thereafter, Seller and Purchaser shall work diligently to comply with all
requirements of Lender and to promptly (and in all cases within the time frames
contemplated by this Agreement or otherwise reasonably requested by Lender, it
being understood that time is of the essence to obtain Lender’s Consent) provide
all information, filings and other documents reasonably requested by Lender in
connection with the Loan Assumption.  From and after the Agreement Date, for so
long as this Agreement is in effect, except in connection with the Loan
Assumption, Seller shall not modify nor supplement any of the terms or
conditions of the Loan Documents without, in each instance, Purchaser’s prior
written approval, which may be withheld in Purchaser’s sole and absolute
discretion.  Purchaser shall execute and/or deliver to Lender such instruments
and documents as may be reasonably required to effectuate the Loan Assumption,
but only to the extent that borrower’s and guarantor’s liability under the Loan
Documents is not increased by such instruments or documents.  Purchaser
acknowledges that it is reasonable for Lender to require that Purchaser comply
with the special purpose entity and organizational documents requirements set
forth in the Loan Documents or as required of Seller, to require a
non-consolidation opinion, and to approve the types of accounts established for
the Deposit Account Agreement and the Clearing Account Agreement.  Purchaser
also acknowledges that subject to the Leander’s approval Seller shall have the
right to negotiate with Lender to substitute the current indemnitors and
guarantors for new indemnitors/guarantors for all obligations prior to the
Closing Date.
 
(c) Other than the modifications set forth in the following sentence, Purchaser
shall not request Lender’s consent to any matter other than the Loan Assumption,
and the obligations of Seller and Purchaser under this Agreement shall not be
subject to or conditioned upon (other than as set forth herein) obtaining any
other consent of any kind from Lender or pursuant to the Loan
Documents.  Purchaser may request the following non-economic modifications to
the Loan Documents to address Purchaser’s ownership structure:  (i) Purchaser’s
permitted transfer and pledge requirements attached hereto as Exhibit I,
(ii) Purchaser’s ERISA covenants, (iii) the approval of Hines Interests Limited
Partnership and/or its affiliates as the new property manager and (iv) changes
in the definition of Key Principal in the Loan Agreement.  Purchaser shall not
be obligated to assume the Loan unless the foregoing matters are addressed to
Purchaser’s reasonable satisfaction.  Lender’s consent shall not include consent
to any subordination or other financing or any intercreditor agreement between
Lender and any other party, or any modification of the Loan
Documents.  Purchaser shall cause Hines Global REIT Properties LP (“Replacement
Guarantor”) to execute and deliver replacement guaranties and indemnities in
form and substance identical (except for the change of the guarantor) to the
existing guaranties and indemnities securing the Loan and otherwise reasonably
satisfactory to Lender, but limited only to acts or omissions occurring from and
after Closing.  Additionally, Purchaser shall establish all deposit accounts and
clearing accounts required by Lender in connection with the Loan Assumption, and
shall deliver to Lender, as requested, a corresponding Deposit Account Agreement
and/or Clearing Account Agreement, as applicable, in form and substance
substantially similar to that which Seller has previously executed and delivered
in connection with the Loan.
 
(d) Purchaser shall indemnify, defend and hold Seller harmless from and against
any claims, damages, losses, liabilities, judgments, costs and expenses,
including, but not limited to, reasonable out-of-pocket attorneys’ fees and
disbursements arising out of false or inaccurate information provided by or on
behalf of Purchaser to Seller or Lender in connection with the Loan
Assumption.  The provisions of this Section 14(d) shall survive the Closing.
 
(e) Seller shall indemnify, defend and hold Purchaser harmless from and against
any claims, damages, losses, liabilities, judgments, costs and expenses,
including, but not limited to, reasonable out-of-pocket attorneys’ fees and
disbursements arising out of false or inaccurate information provided by or on
behalf of Seller to Purchaser or Lender in connection with the Loan
Assumption.  The provisions of this Section 14(e) shall survive the Closing.
 
(f) At Closing, Purchaser shall be obligated to pay the Loan Assumption fee
identified in Section 16(b)(ii) of this Agreement.  Purchaser shall otherwise be
obligated to fund an amount not to exceed $50,000 of the following costs and
expenses associated with the Loan Assumption and Lender’s Consent: (i) Lender’s
attorneys fees, (ii) the costs of all new third party reports (or updates to
existing third party reports) required by Lender and (iii) all other review fees
charged by Lender in its consideration of the Loan Assumption.  Such costs and
expenses shall be paid for by Purchaser at the earlier of Closing or upon the
termination of this Agreement not arising from Seller’s default (and if arising
from Seller’s default such costs and expenses shall be paid by Seller).  Seller
shall be obligated to fund all costs set forth in the preceding sentence in
excess of $50,000, and such costs and expenses shall be paid for by Seller at
the earlier of Closing or upon the termination of this Agreement not arising
from Purchaser’s default (and if arising from Purchaser’s default such costs and
expenses shall be paid by Purchaser).  In addition to the foregoing, Purchaser
shall be responsible for the costs to obtain an endorsement to Lender’s existing
title policy (together with the cost of all corresponding title work) and all of
Purchaser’s legal fees and the fees for the non-consolidation legal opinion, if
required by Lender.  Seller shall be responsible for the costs of all of
Seller’s legal fees.
 
(g) Purchaser shall be responsible for all interest due under the Loan beginning
on the Closing Date.
 
15. PRORATIONS AND ADJUSTMENTS.
 
(a) Rents (Leases).
 
(i) Closing.  Seller shall pay to Purchaser at the Closing the total amount of
Rent and Parking Deck/Security Personnel Expenses/ Amortized Equipment Costs (as
defined in the Leases) under the Leases (collectively, “Rents”) paid by Tenants
under the Leases for the calendar month in which the Closing occurs (“Closing
Month”), prorated for number of days during such calendar month from, including
and after the Closing Date.
 
(ii) Post-Closing.  After the Closing, Purchaser shall make good faith efforts
to collect all unpaid Rents for any period prior to the Closing Date, provided
that Purchaser shall have no obligation to institute litigation or terminate any
Leases in connection with any such collections. Without limitation of the
foregoing, Seller hereby reserve the right to collect Delinquent Rents (defined
below) after the Closing, but shall not have the right to file an action for
collection against the Tenant.  If with respect to a particular Lease there are,
as of the Closing, unpaid Rents for the Closing Month or any period prior to the
Closing Month (collectively with respect to such Lease, “Delinquent Rents”),
then until all of such Delinquent Rents are paid in full, each payment of Rents
received by Seller or Purchaser with respect to such Lease shall be applied (A)
first, to Delinquent Rents payable for the Closing Month, if any, (B) second, to
Rents payable for any period prior to the Closing Month, and (C) third, the
Delinquent Rents payable after the Closing Month.  With respect to each
particular Lease, as long as there are Delinquent Rents with respect to such
Lease, if Seller or Purchaser receives any payment of Rents with respect to such
Lease after the Closing, then each shall retain or pay such amounts (or portions
thereof) in order that such payments are applied in the manner set forth in this
subsection (ii), provided that any amounts applied under subsection (A) shall be
prorated with respect to Purchaser for the number of days during the Closing
Month from, including and after the Closing Date, and with respect to Seller for
the number of days during the Closing Month before the Closing Date.
 
(b) Real Estate Taxes.
 
(i) Delinquent Taxes.  Seller shall pay to the applicable tax authorities at or
prior to the Closing all real estate taxes with respect to the Land and
Improvements (“Taxes”) which are delinquent as of the Closing.
 
(ii) Prepaid Taxes. If any portion of the Taxes paid by Seller with respect to
the Land and Improvements at or prior to the Closing is for the calendar year
(“Tax Period”) which includes the period from, including or after the Closing,
Purchaser shall pay to Seller at the Closing the amount of the Taxes paid for
such Tax Period prorated for the number of days, from, including and after the
Closing through the end of such Tax Period.
 
(iii) Accrued Taxes. If any Taxes have not been paid with respect to the Land
and Improvements for a particular Tax Period which includes a period before the
Closing, then Seller shall pay to Purchaser at the Closing an amount equal to
the Taxes which would be payable for such Tax Period assuming the tax rate used
to determine the most recently paid Taxes and the value most recently assessed
by applicable tax authorities for which all contests and appeals have expired
(“Assumed Taxes”), prorated for the number of days before the Closing during
such Tax Period for which such Taxes have not been paid.  After the Closing, (A)
if the actual Taxes (determined after the expiration of all contests and
appeals) are greater than the Assumed Taxes for such Tax Period, then Seller
shall pay to Purchaser the amount of such difference, prorated for the number of
days before the Closing during such Tax Period for which such Taxes have not
been paid, and (B) if the actual Taxes (determined after the expiration of all
contests and appeals) are less than the Assumed Taxes for such Tax Period, then
Purchaser shall pay to Seller the amount of such difference, prorated for the
number of days before the Closing during such Tax Period for which such Taxes
have not been paid.
 
(iv) Tax Refunds. All refunds of Taxes received by Seller or Purchaser after the
Closing with respect to the Real Property (“Tax Refunds”) shall be applied (A)
first, to Seller or Purchaser, as the case may be, to the extent of third Party
expenses incurred by it in protesting and obtaining such Tax Refund, (B) second,
to Purchaser to the extent that such Tax Refund is required to be paid (or
credited against other amounts payable by) the Tenants under the Leases, and (C)
third, (x) to Seller if such Tax Refund is for any Tax Period which ends before
the Closing, (y) to Purchaser if such Tax Refund is for any Tax Period which
commences after the Closing, and (z) with respect to any Tax Refund for any Tax
Period in which the Closing occurs, (1) to Seller in an amount prorated for the
number of days from, including and after the commencement of such Tax Period
until the day before the Closing, and (2) to Purchaser in the amount of such
refund prorated for the number of days from, including and after the date of the
Closing through the end of such Tax Period.  If Seller or Purchaser receives any
Tax Refund, then each shall retain or pay such amounts (or portions thereof) in
order that such payments are applied in the manner set forth in this subsection
(iv).  Purchaser acknowledges that Seller is presently pursuing a real estate
tax appeal with respect to the Property, and Purchaser agrees to reasonably
cooperate with Seller in pursuing such appeal to the extent that same is ongoing
after Closing.
 
(v) Installments. To the extent that Taxes for a particular Tax Period include
special assessments or installments of special assessments, for the purpose of
this subsection (b), Taxes for such Tax Period shall be determined assuming
payment over the longest period of time permitted by the applicable taxing
authorities.
 
(c) Utilities.  Prior to the Closing Date, Purchaser shall notify each of the
utility companies which provide services to the Land and Improvements of the
scheduled transfer of the Land and Improvements on the Closing Date, and make
appropriate arrangements with the utility companies to bill Seller for services
provided before the Closing Date, and to Purchaser for services provided on and
after the Closing Date. If such arrangements cannot, or are not, made as of the
Closing, then Purchaser shall make the appropriate arrangements promptly after
Closing, and promptly after such arrangements are made, Purchaser shall pay to
Seller an amount equal to the cost of the services that were billed to Seller,
for the period from and after Closing, and Seller shall pay the same to the
appropriate utility company.  Seller will not assign, and will seek the return
of, any deposits or other forms of security held by the utility companies in
connection with such services.  Should such deposit or other forms of security
not be returned to Seller but are applied to Purchaser’s account, Purchaser
shall reimburse Seller at Closing for the full amount thereof.
 
(d) Service Contracts.  With respect to each Contract, at the Closing (i) Seller
shall pay to Purchaser the amount of accrued and unpaid charges for services
rendered before the Closing prorated on a per diem basis, and (ii) Purchaser
shall pay to Seller the amount of prepaid charges for services rendered on and
after the Closing prorated on a per diem basis.
 
(e) Tenant Security Deposits.  The Leases do not provide for any tenant security
deposits.
 
(f) Expense Reconciliation.  Seller and Purchaser acknowledge that all or a
portion of the Building Leases provide for a reconciliation after the end of the
Fiscal Year (as defined in the Building Leases) between the final amounts of
Operating Expenses (as defined in the Building Leases) and Parking Deck/Security
Personnel Expenses and Amortized Equipment Costs (as defined in the Building
Leases) payable and paid by the Tenants on account of such Fiscal Year.  If, as
a result of any such reconciliations, the Tenants owe money to the landlord,
then Purchaser shall pay to Seller (within five (5) Business Days after such
amounts have been received by Purchaser), a pro rata share thereof determined on
a per diem basis for the number of days during the Fiscal Year before the date
of the Closing. If, as a result of any such reconciliations, the landlord owes
money to the Tenants, then Seller shall pay to Purchaser (within five (5)
Business Days after such amounts have been finally determined), a pro rata share
thereof determined on a per diem basis for the number of days during the Fiscal
Year before the date of the Closing.
 
(g) Estimates.  The amount of payments by Seller or Purchaser under this Section
15 may have been based on estimates of applicable amounts.  If any payments by
Seller or Purchaser at the Closing under this Section 15 are based on estimates,
then, when the actual amounts are finally determined, Seller and Purchaser shall
recalculate the amounts that would have been paid at the Closing based on such
actual amounts, and Seller or Purchaser, as the case may be, shall make an
appropriate payment to the other based on such recalculation.
 
(h) Reserve, Escrow and Deposit Accounts.  At Closing, Seller shall be entitled
to either (i) reimbursement from Lender for all sums held in reserve, escrow and
deposit accounts under the Loan, including, without limitation, reserve accounts
for real property taxes, casualty insurance, capital repairs and replacements
and similar items, or (ii) a credit from Purchaser equal to all such sums held
in reserve, escrow and deposit accounts under the Loan, in the event that such
accounts are assigned to Purchaser in connection with the Loan Assumption.
 
(i) Prorations.  All prorations under this Section 15 for a particular period
shall be on a per diem basis assuming an equal amount is payable on each day
during such period.
 
(j) Survival.  To the extent applicable, the provisions of this Section 15 shall
survive Closing.
 
16. CLOSING COSTS.
 
(a) Seller.  Seller shall be responsible for the payment of (i) the deed stamps
on the Special Warranty Deed, (ii) the fees and costs of Seller’s counsel
representing it in connection with this transaction, (iii) the fees and costs of
First Service Solutions, (iv) the costs of the Loan Assumption required to be
paid by Seller under Section 14(f) and (v) all other costs customarily incurred
by sellers in similar transactions in the State of North Carolina.
 
(b) Purchaser.  Purchaser shall be responsible for the payment of (i) the
Closing fees charged by the Escrow Agent under the Earnest Money Escrow
Agreement, (ii) a Loan Assumption fee charged by Lender in the amount of Four
Hundred Thousand and No/100 Dollars ($400,000.00), together with the other costs
of the Loan Assumption required to be paid by Purchaser under Section 14(f),
(iii) the costs of the Title Policy and all endorsements, (iv) the costs of any
survey or update prepared for Purchaser, (v) the fees and costs of Purchaser’s
counsel representing it in connection with this transaction, and (vi) all other
costs customarily incurred by purchasers in similar transactions in the State of
North Carolina.
 
(c) Survival.  To the extent applicable, the provisions of this Section 16 shall
survive Closing.
 
17. REMEDIES.
 
(a) Purchaser Default.
 
(i) Closing.  If Purchaser fails to perform any of its obligations under this
Agreement which are required to be performed prior to or at the Closing
(including the direction to disburse the Earnest Money Deposit and the payment
of the balance of the Purchase Price) (“Purchaser Closing Default”), then Seller
shall have the right, as its sole and exclusive remedy for such failure, to
terminate this Agreement by delivering written notice thereof to Purchaser, in
which event the Earnest Money Deposit (together with all interest thereon) shall
be paid to Seller as liquidated damages.  SELLER AND PURCHASER AGREE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A PURCHASER CLOSING DEFAULT ARE
UNCERTAIN AND DIFFICULT TO ASCERTAIN, AND THAT THE EARNEST MONEY DEPOSIT
(TOGETHER WITH ALL INTEREST THEREON) IS A REASONABLE ESTIMATE OF SELLER’S
DAMAGES.  In addition to the foregoing and notwithstanding anything herein to
the contrary, Purchaser shall be responsible for the costs in Section 14(f)
which Purchaser is required to pay.
 
(ii) Other.  If Purchaser fails to perform any post-closing obligations or other
obligations or indemnities which survive Closing or termination of this
Agreement, then Seller shall have all rights and remedies at law or in equity,
including, without limitation, the right to sue for damages (subject to the
limitations of Section 17 of this Agreement).  In addition and notwithstanding
anything herein to the contrary, Purchaser shall be responsible for the costs in
Section 14(f) which Purchaser is required to pay.
 
(b) Seller Default.  If Seller fails to perform any of its obligations under
this Agreement which are required to be performed at or prior to the Closing
(including the delivery of the Special Warranty Deed under Section 13(a)), then
Purchaser shall have the right, as its sole and exclusive remedies for such
failure, to either (A) terminate this Agreement by delivering written notice
thereof to Seller, in which case the Earnest Money Deposit shall be returned to
Purchaser, and the Parties shall be released from all obligations under this
Agreement except those which expressly survive termination of this Agreement, or
(B) specifically enforce the terms of this Agreement; provided that, in the
event (i) Seller intentionally encumbers, transfers the Property or otherwise
takes any willful action so that specific performance is not an adequate remedy,
or (ii) the Closing hereunder occurs and Seller fails to perform an obligation
under this Agreement (arising either before or after the Closing) and such
obligation expressly survives the Closing pursuant to the terms hereof, then
Purchaser shall have all rights and remedies available at law or in equity,
including, without limitation, the right to sue for damages (subject to the
limitations of Section 17 of this Agreement with respect to claims brought under
clause (b)(ii)).
 
(c) Collection Costs.  If any legal action or other similar proceeding is
commenced to enforce or interpret any provision of this Agreement, the
prevailing Party shall be entitled to an award of its attorneys’ fees and
expenses.  The phrase “prevailing Party” shall include a Party who receives
substantially the relief desired whether by dismissal, summary judgment,
judgment or otherwise.
 
(d) Limitation of Liability.  Notwithstanding anything to the contrary set forth
herein, in no event shall Seller or Purchaser be liable with respect to a breach
of any of Seller’s or Purchaser’s representations and warranties, as applicable,
set forth in this Agreement or in any documents executed and delivered by Seller
or Purchaser at the Closing to the extent such liabilities of Seller or
Purchaser, as the case may be, collectively result in costs of less than One
Hundred Thousand and No/100 Dollars ($100,000.00) in the aggregate or to the
extent such liabilities collectively exceed, in the aggregate, costs of, Two
Million and No/100 Dollars ($2,000,000.00).
 
(e) Actual Damages.  No Party shall be liable for consequential or punitive
damages.
 
(f) Survival.  The provisions of this Section 17 shall survive the Closing as
limited by Section 11 and/or any termination of this Agreement.
 
(g) Fund Guaranty.  At Closing, Seller shall deliver a guaranty by Brickman Real
Estate Fund II of Seller’s obligations under, and subject to, this Section 17 in
an amount up to Two Million and No/100 Dollars ($2,000,000.00), for a period of
twelve (12) months from Closing, and in a form to be agreed upon by Seller and
Purchaser prior to the Due Diligence Expiration Date (“the Fund Guaranty”).
 
18. CONDITIONS PRECEDENT TO CLOSING.
 
(a) Conditions Precedent to Obligation of Purchaser.  The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
 
(i) Delivery.  Seller shall have delivered to Purchaser or the Escrow Agent all
of the items required to be delivered to Purchaser pursuant to the terms of this
Agreement, including, but not limited to, those provided for in Section 13(a)
hereof;
 
(ii) Representations and Warranties.  All of the representations and warranties
of Seller contained in Section 10(b) of this Agreement shall be true and correct
in all material respects as of the date of Closing (subject to the terms of
Section 10(c) and 10(d) of this Agreement);
 
(iii) Performance.  Seller shall have performed and observed, in any and all
material respects, all covenants and agreements of this Agreement to be
performed and observed by Seller as of the Closing Date;
 
(iv) Title Policy.  The Title Company shall have issued the Title Policy, or
marked Commitment irrevocably binding the Title Company to issue the Title
Policy, in accordance with Section 8(e);
 
(v) Loan Assumption. The Parties shall have received Lender’s Consent, and
Lender shall have executed and delivered the Loan Assumption Documents;
 
(vi) Tenant Estoppel Certificates.  Purchaser shall have received  the Tenant
Estoppel Certificates required under Section 9 (but subject to the terms
thereof);
 
(vii) Right of First Offer.  Purchaser shall have received the Brickman II
Agreement and the Brickman DFC Agreement;
 
(viii) Fund Guaranty.  Purchaser shall have received the Fund Guaranty; and
 
(ix) Tenant Approval.  Purchaser shall have received the Tenant Approval.
 
(b) Conditions Precedent to Obligations of Seller.  The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:
 
(i) Purchase Price.  Purchaser shall have delivered to Seller or the Escrow
Agent for disbursement the Purchase Price;
 
(ii) Delivery.  Purchaser shall have delivered to Seller all of the items
required to be delivered to Seller pursuant to the terms of this Agreement,
including, but not limited to, those provided for in Section 13(b) hereof;
 
(iii) Representations and Warranties.  All of the representations and warranties
of Purchaser contained in Section 10(a) of this Agreement shall be true and
correct in all material respects as of the Closing Date;
 
(iv) Performance.  Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date; and
 
(v) Release from Loan.  Lender shall have delivered to Seller and all existing
guarantor(s) or indemnitor(s) under the Loan, a complete and unconditional
release of Seller and all such existing guarantor(s) and indemnitor(s) of all
obligations under the Loan in connection with acts or omissions from and after
Closing, from Lender, reasonably satisfactory to Seller and all such guarantors.
 
(c) If any of the foregoing conditions precedent has not been satisfied by the
Closing Date, the Party in whose favor the condition runs shall have the right
so long as such Party is not itself in default or fails to perform to terminate
this Agreement by written notice given to the other Party, whereupon Escrow
Agent shall refund the Earnest Money Deposit to Purchaser and the Parties shall
have no further rights, duties or obligations hereunder, other than those which
are expressly provided herein to survive a termination of this Agreement;
provided, however, if any of the foregoing conditions precedent has not been
satisfied due to a default or failure to perform by Purchaser or Seller under
this Agreement, then the foregoing shall not apply and Purchaser’s and Seller’s
respective rights, remedies and obligations shall be determined in accordance
with Section 17.
 
19. BROKERS
 
.  Seller shall pay all brokerage commissions and expenses owed to Holliday
Fenoglio Fowler, L.P. (“Seller’s Broker”) who has contracted with Professional
Mortgage of North Carolina, in connection with the sale of the Property.  Seller
and Purchaser represent each to the other that it has not engaged or dealt with
any broker or finder (other than Seller’s Broker) in connection with the sale of
the Property. Seller and Purchaser shall indemnify, hold harmless and defend the
other, its affiliates, and its and their officers, directors, affiliates, agents
and employees, against and from all claims, demands, causes of action,
judgments, and liabilities (including, without limitation, reasonable attorneys’
fees and costs) which arise from a breach of such Parties’ respective
representations set forth in this Section 19.
 
20. CASUALTY AND CONDEMNATION.
 
(a) Material.  If, prior to Closing, any of the Improvements are damaged,
destroyed, or a condemnation proceeding is commenced against the Land (“Casualty
or Condemnation”), and the cost of repair or replacement of the Improvements or
the fair market value of the condemned Land is reasonably likely to equal or
exceed $2,000,000.00 in the aggregate (a “Material Casualty or Condemnation”),
then Purchaser shall have the right to terminate this Agreement by delivering
written notice thereof on or before the Closing Date.  In such event, the
Earnest Money shall be returned to Purchaser and the Parties shall be released
from all obligations under this Agreement except those which expressly survive
termination of this Agreement.  If Purchaser fails to terminate this Agreement
pursuant to this subsection (a), then at the Closing, (i) Seller shall pay to
Purchaser all insurance proceeds and condemnation awards paid to Seller in
connection with such Material Casualty or Condemnation which have not been used
to restore the Improvements, (ii) Seller shall assign to Purchaser all of
Seller’s right, title and interest in any insurance proceeds or condemnation
awards to be paid to Seller in connection with the Material Casualty or
Condemnation and (iii) Purchaser shall receive a credit against the Purchase
Price for any deductible amount under any applicable insurance policy.
 
(b) Non-Material.  If a Casualty or Condemnation occurs prior to Closing, and
the cost of repair or replacement of the Improvements or the fair market value
of the condemned Land is reasonably likely to be less than $2,000,000.00 in the
aggregate (a “Non-Material Casualty or Condemnation”), then Seller shall pay to
Purchaser all insurance proceeds and condemnation awards paid to Seller in
connection with such Non-Material Casualty or Condemnation which have not been
used to restore the Improvements, Seller shall assign to Purchaser all of
Seller’s right, title and interest in any insurance proceeds and all rights,
claims and causes of action against the insurance company or condemnation awards
to be paid to Seller in connection with the Non-Material Casualty or
Condemnation and Purchaser shall receive a credit against the Purchase Price for
any deductible amount under any applicable insurance policy.
 
(c) Uninsured.  Notwithstanding anything in subsection (a) or (b) above to the
contrary, if a Casualty occurs prior to Closing, and the cost of repair or
replacement of the Improvements is reasonably likely to be less than
$2,000,000.00 in the aggregate, and such Casualty is uninsured, in whole or in
part, for an amount of more than $100,000.00, then Purchaser shall have the
right to terminate this Agreement under the conditions set forth in the second
sentence of subsection (a) unless Seller agrees that such uninsured amount shall
be a credit against the Purchase Price at Closing.
 
21. CONFIDENTIALITY
 
.  Except as otherwise required by law, prior to the Closing, Purchaser agrees
to keep confidential and not to disclose (either orally or in writing) the sale
and purchase contemplated by this Agreement, the Evaluation Materials (or the
contents thereof) and any information and documents regarding the Property
obtained by Purchaser, whether independently or from Seller, its agents,
contractors or other third party (collectively, with the Evaluation Materials,
“Confidential Information”) to any Person or entity other than Purchaser’s
consultants, professionals, lenders, accountants, attorneys, partners, officers
and employees involved in evaluating, reviewing, negotiating or closing the sale
and purchase of the Property contemplated by this Agreement (collectively, the
“Involved Parties”).  Purchaser agrees to use commercially reasonable efforts to
cause all Involved Parties to keep confidential and not to disclose the
Confidential Information. Any of the Confidential Information provided to
Purchaser or any of the Involved Parties, or obtained by Purchaser or any
Involved Parties, whether independently or from Seller, shall be for their
internal use only and shall not be published, quoted, copied, distributed,
divulged, disseminated or discussed, without the express prior written consent
of Seller.  Purchaser further agrees that the Confidential Information will be
used solely for the purpose of evaluating a purchase of the Property by
Purchaser.  Notwithstanding anything to the contrary contained in this Section
21, Seller and Purchaser and their respective employees, representatives and
agents may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transaction contemplated by this
Agreement and all materials of any kind (including tax opinions or other tax
analyses) that are provided to such Parties relating to such tax treatment and
tax structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions of this Section
21 (and the foregoing sentence shall not apply) to the extent reasonably
necessary to enable any Person to comply with applicable securities laws and
information may be disclosed in the event of litigation involving any
Party.  For purposes of this Section 21, “tax treatment” means U.S. federal
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the proposed transaction contemplated
by this Agreement.
 
Notwithstanding the provisions of this Section 21, Section 23 or any other
Section in this Agreement to the contrary, Seller recognizes that Hines Global
REIT, Inc., which is the general partner of Purchaser, is a public non-traded
company, and it acknowledges and agrees that Purchaser or Hines Global REIT,
Inc. may disclose in SEC and other filings with governmental authorities,
financial statements and/or other communications such information regarding the
transactions contemplated hereby and any such information relating to the
Property or this Agreement as may be necessary or advisable under federal or
state securities law, rules or regulations (including U.S. Securities and
Exchange Commission (“SEC”) rules and regulations), “generally accepted
accounting principles” or other accounting rules or procedures.  Without
limiting the foregoing, Seller consents to Hines Global REIT, Inc. disclosing
the possible transactions contemplated hereby and the filing of this Agreement
with the SEC promptly after the execution of the same by both Parties.
 
22. DISCLAIMER AND RELEASE.
 
(a) Disclaimer.  Purchaser agrees that Purchaser is purchasing the Property in
“AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any warranties,
representations or guarantees, either express or implied, of any kind, nature,
or type whatsoever from, or on behalf of, Seller, (except as otherwise expressly
set forth in this Agreement or in the Closing Documents) specifically, (without
limiting the generality of the foregoing), without any warranty of (i) the value
or utility of the Property, (ii) the nature or quality of the construction,
structural design or engineering of the Improvements, (iii) the quality of the
labor and materials included in the Improvements, (iv) the sewer conditions
existing at the Land for any particular purpose, (v) the presence or absence of
any hazardous substances or matter in or on the Land or Improvements, (vi)
compliance of the Property with any applicable laws, regulations or other
governmental requirements, or (vii) the accuracy of any information provided by
Seller to Purchaser.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE
IMMEDIATELY PRECEDING SENTENCE, PURCHASER AND SELLER FURTHER ACKNOWLEDGE AND
AGREE THAT IN ENTERING INTO THIS AGREEMENT AND CLOSING THE TRANSACTIONS
HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
OF THE CLOSING DOCUMENTS, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND TO PURCHASER, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE
LAND AND ANY IMPROVEMENTS, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF
MERCHANTABILITY.  IF THE CLOSING OCCURS, THEN PURCHASER SHALL BE DEEMED TO HAVE
WAIVED ALL LIABILITY OF AND CLAIMS AGAINST SELLER WITH RESPECT TO THE PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, STRUCTURAL AND
ENVIRONMENTAL MATTERS (AND ANY REMEDIATION, CONTRIBUTION OR INDEMNITY
OBLIGATIONS).
 
(i) except as provided in this Agreement and in the Closing Documents, Seller
and its affiliates, and its and their officers, managers, members, directors,
employees and agents, expressly disclaims, has not made, will not, and does not,
make, any warranties or representations, express or implied, with respect to the
Property or any portion thereof, the physical condition or repair or disrepair
thereof, the value, profitability or marketability thereof, or of any of the
appurtenances, facilities or equipment thereon;
 
(ii) Seller and its affiliates, and its and their officers, directors, managers,
members, employees and agents, expressly disclaims, has not made, will not, and
does not, make, any warranties, express or implied, of merchantability,
habitability or fitness for a particular use; and
 
(iii) The rights granted to Purchaser under this Agreement will permit Purchaser
a full investigation of the Property, and the Parties hereto are fully satisfied
with the opportunity afforded for investigation.  Neither Party is relying upon
any statement or representation by the other unless such statement or
representation is specifically set forth in this Agreement or any of the Closing
Documents which representations and statements are subject to the limitations
set forth in this Agreement.  Upon the Closing, Purchaser shall be deemed to
have made such legal, factual and other inquiries and investigations as
Purchaser deems necessary, desirable or appropriate with respect to the
Property, the value and marketability thereof, and of the appurtenances,
facilities and equipment thereof.  Such inquiries and investigations of
Purchaser shall be deemed to include, but shall not be limited to, the physical
components of all portions of the Improvements, the condition of repair of the
Property or any portion thereof, such state of facts as an accurate survey would
show, and the present and future zoning, ordinances, resolutions and regulations
of the city, county and state where the Property is located.
 
(b) Release.  Without in any way limiting the generality of the preceding
subsection (a), except as otherwise expressly set forth in this Agreement or in
any of the Closing Documents, Purchaser specifically acknowledges and agrees
that it hereby waives, releases and discharges all claims, demands, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs for expenses known or unknown, foreseen or unforeseen,
it has, might have had, or may have, against each and/or any of Seller and its
affiliates, and their managers, members, officers, directors, employees and
agents, relating to, arising out of with respect to or any way connected with
(i) the condition of the Property, either patent or latent, (ii) Purchaser’s
ability, or inability, to obtain or maintain temporary or final certificates of
occupancy or other licenses for the use or operation of the Improvements, and/or
certificates of compliance for the Improvements, (iii) the actual or potential
income, or profits, to be derived from the Property, (iv) the real estate, or
other, taxes or special assessments, now or hereafter payable on account of, or
with respect to, the Property, (v) Purchaser’s ability or inability to demolish
the Improvements or otherwise develop the Property, (vi) the environmental
condition of the Land or Improvements, (vii) the condition of title to the
Property; (viii) the Property’s compliance with any applicable federal, state or
local, law, rule or regulation, or (ix) any other matter relating to the
Property.  The release set forth in this Section 22(b) includes claims of which
Purchaser is presently unaware or which Purchaser does not presently suspect to
exist which, if known by Purchaser, would materially affect Purchaser’s release
of Seller.
 
(c) Survival.  The terms and provisions of this Section 22 shall survive Closing
and/or the termination of this Agreement.
 
23. POST-CLOSING PUBLICATION
 
.  After the Closing, Purchaser and Seller shall agree upon a press release and
shall thereafter jointly announce the acquisition of the Property; provided,
however, Seller acknowledges that Purchaser shall be permitted to file a copy of
this Agreement with the SEC in accordance with Section 21.
 
24. GENERAL PROVISIONS.
 
(a) Entire Agreement.  This Agreement and exhibits hereto constitute the entire
agreement of Seller and Purchaser with respect to sale of the Property and
supersede all prior or contemporaneous written or oral agreements, whether
express or implied.
 
(b) Amendments.  This Agreement may be amended only by a written agreement
executed and delivered by Seller and Purchaser.
 
(c) Waivers.  No waiver of any provision or condition of, or default under, this
Agreement by any Party shall be valid unless in writing signed by such
Party.  No such waiver shall be taken as a waiver of any other or similar
provision or of any future event, act, or default.
 
(d) Time.  Time is of the essence of this Agreement.  In the computation of any
period of time provided for in this Agreement or by law, the day of the act or
event from which the period of time runs shall be excluded, and the last day of
such period shall be included, unless it is not a Business Day, in which case it
shall run to the next day which is a Business Day.  All times of the day set
forth herein shall be Eastern Standard Time.
 
(e) Unenforceability.  In the event that any provision of this Agreement shall
be unenforceable in whole or in part, such provision shall be limited to the
extent necessary to render the same valid, or shall be excised from this
Agreement, as circumstances require, and this Agreement shall be construed as if
said provision had been incorporated herein as so limited, or as if said
provision has not been included herein, as the case may be.
 
(f) Assignment.  Purchaser may neither assign its rights under this Agreement
nor delegate its duties hereunder without the prior express written consent of
Seller; provided Purchaser may assign this Agreement to the special purpose
entity approved by Lender but in such event Purchaser shall not be released from
and shall remain obligated for all obligations of Purchaser under this
Agreement.  Any assignment or delegation by Purchaser in violation of this
Section 24(f) shall be void and of no effect.
 
(g) Notices.  Any notices or other communications permitted or required to be
given hereunder shall be in writing, shall be delivered personally, by reputable
overnight delivery service, or by fax (provided a hard copy is delivered on the
next Business Day by personal delivery or reputable overnight delivery service),
and shall be addressed to the respective Party as set forth in this subsection
(g).  All notices and communications shall be deemed given and effective upon
receipt thereof.
 
To Seller:                                Brickman Durham LLC
c/o Brickman Associates
712 Fifth Avenue
New York, NY 10019
Attn: Bruce S. Brickman
Phone:                      (212) 541-5500
Fax:  (212) 956-5961


With copies to:                                Stephanie C. Powell
K&L Gates LLP
430 Davis Drive, Suite 400
Morrisville, North Carolina 27560
Phone:  (919) 466-1113
Fax:  (919) 516-2113


To Purchaser:                                           Hines Global REIT, Inc.
2800 Post Oak Blvd., 48th Floor
Houston, Texas 77056-6118
Attention:  Mr. Charles Hazen
Phone:  (713) 966-7602
Fax:  (713) 966-7851


With a copy to:                                c/o Hines Interests Limited
Partnership
2800 Post Oak Blvd., 48th Floor
Houston, Texas 77056-6118
Attention:  Jason P. Maxwell, Esq.
Phone:  (713) 966-7638
Fax:  (713) 966- 2075


and


c/o Hines Interests Limited Partnership
1 South Dearborn Street, Suite 2000
Chicago, IL 60603-2302
Attention:  C. Kevin Shannahan
Phone:  (312) 419-4900 
Fax:  (312) 346-4180


and


c/o Hines Interests Limited Partnership
Five Ravinia Drive
Atlanta, Georgia 30346-2104
Attention: Mr. Kurt A. Hartman
Phone:  (770) 206-5300
Fax:  (770) 206-5325 or 5327


and


King & Spalding LLP
 
1180 Peachtree Street, N.E.

 
Atlanta, Georgia 30309-3521

 
Attention: D. Clayton Howell

 
Phone:  (404) 572-4600

Fax:  (404) 572-5131


(h) Governing Law.  This Agreement shall be governed in all respects by the
internal laws of the State of North Carolina without regard to the laws
regarding conflicts of laws.
 
(i) Counterparts.  This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the Parties, and all of which shall be construed together as a single
instrument.  The Parties executing this Agreement may sign separate signature
pages and it shall not be necessary for all Parties to sign all signature pages,
but rather the signature pages may be combined.  Facsimile or .PDF file
signatures shall be as binding as original signatures.
 
(j) Construction.  Seller and Purchaser agree that each and its counsel have
reviewed and approved this Agreement, and that any rules of construction which
provide that ambiguities be resolved against the drafting Party shall not be
used in the interpretation of this Agreement or any amendments or exhibits
hereto.  The words “include”, “including”, “includes and any other derivation of
“include” means “including, but not limited to” unless specifically set forth to
the contrary. Headings of sections herein are for convenience of reference only,
and shall not be construed as a part of this Agreement. Except to the extent
expressly provided otherwise in this Agreement, references to “sections” or
“subsections” in this Agreement shall refer to sections and subsections of this
Agreement, and references to “exhibits” in this Agreement shall mean exhibits
attached to this Agreement.  The submission of drafts of this Agreement or
comments or revisions thereto, shall not constitute an offer, counter-offer or
acceptance; and no Party shall be bound hereby or entitled to rely hereon,
unless and until this Agreement has been executed and delivered by Seller and
Purchaser.
 
(k) No Recording.  Subject to the permitted disclosures under Section 21,
Purchaser shall not, and shall not cause or permit any other Person to, record
this Agreement or any memorandum or other evidence thereof in any public
records.  If Purchaser violates the terms of this subsection (k), then this
Agreement shall be deemed ipso facto terminated, the Earnest Money Deposit
(together with all interest thereon) shall be paid to Seller, and Purchaser
shall have no further interest in the Property pursuant to this Agreement or
otherwise provided Purchaser shall be bound to the provisions that survive
termination of this Agreement.
 
(l) No Third Party Beneficiaries.  This Agreement is for the sole benefit of
Purchaser and Seller and no other Person is intended to be a beneficiary of this
Agreement.
 
(m) Cooperation with Purchaser’s Auditors and SEC Filing Requirements.  Seller
shall provide to Purchaser (at Purchaser’s expense) copies of, or shall provide
Purchaser access to during normal business hours and upon seven (7) days prior
written notice, such factual information as may be reasonably requested by
Purchaser, and in the possession of Seller, or its property manager or
accountants, to enable Purchaser’s auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year to date of the year in which the Closing
occurs and the prior calendar year of 2009 for the sole purpose of complying
with the Section 314 audit requirements.  Purchaser shall be responsible for all
out-of-pocket costs associated with this audit and Purchaser’s request of
Seller.  Seller shall reasonably cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit by providing such
information.  In addition, Seller agrees to provide to Purchaser’s auditor, if
requested by such auditor, historical financial statements for the Property
during Seller’s ownership of the Property, including income and balance sheet
data for the Property, whether required before or after Closing for the sole
purpose of complying with Section 314 audit requirements.  Without limiting the
foregoing, (i) Purchaser or its designated independent auditor or other auditor
may audit Seller’s operating statements of the Property for the calendar year
2009 and 2010 until Closing at Purchaser’s expense, and Seller shall furnish to
Purchaser such non-privileged financial and other information as may be
reasonably required by Purchaser or any affiliate of Purchaser to make any
required filings with the Securities and Exchange Commission or other
governmental authority; provided, however, that the foregoing obligations of
Seller shall be limited to providing such information or documentation as may be
in the possession of Seller, its property manager or accountants, at no cost to
Seller, and in the format that Seller (or its property manager or accountants)
have maintained such information.  Seller’s obligations under this Section 24(m)
shall survive Closing for a period of twelve (12) months.  Notwithstanding
anything contained herein to the contrary, (i) all information provided by
Seller is without representation or warranty by Seller or recourse to Purchaser
and (ii) Seller’s delivery requirements shall be limited to information during
the period of Seller’s ownership of the Property.
 
25. BLOCKED PERSON CERTIFICATION
 
.  Purchaser understands that Executive Order 13224 and the regulations
promulgated pursuant thereto provide that any transfer of property or interest
in property with a person or entity (“Blocked Person”) listed on Appendix A to
Title 31, Chapter V of the Code of Federal Regulations (the “Suspected Terrorist
List”) is “null and void” and the party entering such transaction with a Blocked
Person could be subject to monetary penalties or imprisonment in accordance with
31 CFR ‘594.701.  Purchaser represents and warrants to Seller that Purchase is
not an entity or organization listed on the Suspected Terrorist List and
Purchaser’s United State taxpayer identification number is
26-4000369.  Notwithstanding the provisions of Section 23, Purchaser
acknowledges that this Section 25 may be disclosed to the Office of Foreign
Assets Control, a division of the United States Treasury Department, or other
governmental authorities.
 
26. RIGHT OF FIRST OFFER – BRICKMAN II PROPERTY
 
.  At Closing, Brickman II will by way of separate agreement (the “Brickman II
Agreement”) grant unto Hines Global REIT Properties LP (“HGRP”) a right of first
offer (“First Offer Right”) for the Brickman II Property, such property commonly
known as Hock Plaza II under the following terms and conditions:
 
(a) Procedure.  In the event Brickman II determines that it desires to sell the
Brickman II Property or all or substantially all of the membership interests in
Brickman II, then Brickman II shall give written notice thereof to HGRP (the
“Offer Notice”).  HGRP shall respond to the Offer Notice by written notice to
Brickman II within five (5) Business Days after receipt of the Offer Notice,
time being of the essence (the “Offer Response Period”) that it desires to make
an offer to purchase the Brickman II Property or that it elects not to make an
offer to purchase the Brickman II Property (the “Offer Response Notice”).  After
HGRP has delivered the Offer Response Notice to Brickman II, Brickman II shall
deliver to HGRP the following due diligence materials with respect to the
Brickman II Property: (i) copies of all leases and amendments thereto, (ii)
operating statements, with expense detail, for the previous two years, (iii)
ARGUS or similar software files and (iv) a rent roll (collectively, the
“Brickman II Evaluation Materials”).  HGRP shall have ten (10) Business Days
after its receipt of the Brickman II Evaluation Materials, time being of the
essence (the “Pricing Period”) within which to deliver to Brickman II a proposed
purchase price for the Brickman II Property (the “Purchase Price
Notice”).  Failure to timely respond within the Offer Response Period or the
Pricing Period, time being of the essence, shall be deemed an election by HGRP
that it elects not to make an offer to purchase the Brickman II Property.  If
HGRP responds within the Offer Response Period and thereafter within the Pricing
Period that it desires to make an offer to purchase the Brickman II Property,
then HGRP and Brickman II shall discuss the terms of the offer, which offer may
be rejected or accepted by Brickman II in its sole discretion within five (5)
Business Days after its receipt of the Purchase Price Notice.  If HGRP and
Brickman II agree on the terms of the offer, then HGRP and Brickman II shall
execute and deliver a mutually acceptable purchase agreement for the purchase
and sale of the Brickman II Property in substantially the same form as this
Agreement with the exception of the economic terms (the “Purchase Agreement”)
within twenty (20) days after Brickman II elects to accept HGRP’s proposed
purchase price, time being of the essence (the “Contract Period”).
 
(b) Termination of Right.  The First Offer Right shall terminate and be void and
of no effect the earlier of the first of the following to occur:  (i) the date
of the Response Notice constituting HGRP’s election not to make an offer to
purchase the Brickman II Property; (ii) the expiration of the Offer Response
Period if the Offer Response Notice is not delivered within the Offer Response
Period; (iii) the expiration of the Pricing Period if the proposed purchase
price is not delivered within the Pricing Period; (iv) if the Purchase Agreement
is not executed and delivered by HGRP and Brickman II prior to the expiration of
the Contract Period, (v) twenty-four (24) months from the date Duke or DUHS
leases the remaining leasable space in the Brickman II Property, (vi) any
involuntary transfer of the Brickman II Property, including without limitation,
transfer in foreclosure, transfer in lieu of foreclosure, condemnation or deed
in lieu of condemnation, bankruptcy or court ordered estate litigation, or (vii)
the inclusion of the Brickman II Property in a group of properties for sale by
Brickman II and its affiliates (provided if the Brickman II Property and the
Brickman DFC Property are the only two properties in the group this termination
shall not apply and the First Offer Right shall apply to both the Brickman II
Property and the Brickman DFC Property collectively).  Upon termination of the
First Offer Right, Brickman II shall be free to sell or transfer the Brickman II
Property free of the First Offer Right and subsequent purchasers shall not be
bound by the First Offer Right.
 
(c) Exclusions from First Offer Right.  The First Offer Right shall not apply
to:  (i) mortgage financing transactions, (ii) sale and leaseback financings,
synthetic leases or any other off balance sheet financing, (iii) grants of
easements, leases, usufructs, licenses, concession agreements or transfers not
in fee, or (iv) transfers to an affiliate of Brickman II; provided, however, the
First Offer Right shall remain in full force and effect after any or all of
(i)–(iv) until terminated as provided in subsection (b) above.
 
(d) Assignment.  The First Offer Right may not be assigned by HGRP either
independently or by assignment of this Agreement and any such assignment shall
be null and void.
 
(e) Notwithstanding a failure to elect to purchase the Brickman II Property, a
failure to execute the Purchase Agreement, or the termination of the First Offer
Right, HGRP may participate in any bidding for the sale of the Brickman II
Property.
 
27. RIGHT OF FIRST OFFER – BRICKMAN DFC PROPERTY
 
.  At Closing, Brickman DFC will by way of separate agreement (the “Brickman DFC
Agreement”) grant unto HGRP a right of first offer (“DFC First Offer Right”) for
the Brickman DFC Property, commonly known as the Duke Fertility Clinic, under
the following terms and conditions:
 
(a) Procedure.  In the event Brickman DFC determines that it desires to sell the
Brickman DFC Property or all or substantially all of the membership interests in
Brickman DFC, then Brickman DFC shall give written notice thereof to HGRP (the
“DFC Offer Notice”).  HGRP shall respond to the DFC Offer Notice by written
notice to Brickman DFC within five (5) Business Days after receipt of the DFC
Offer Notice, time being of the essence (the “DFC Offer Response Period”) that
it desires to make an offer to purchase the Brickman DFC Property or that it
elects not to make an offer to purchase the Brickman DFC Property (the “DFC
Offer Response Notice”).  After HGRP has delivered the DFC Offer Response Notice
to Brickman DFC, Brickman DFC shall deliver to HGRP the following due diligence
materials with respect to the Brickman DFC Property: (i) copies of all leases
and amendments thereto, (ii) operating statements, with expense detail, for the
previous two years, (iii) ARGUS or similar software files and (iv) a rent roll
(collectively, the “Brickman DFC Evaluation Materials”).  HGRP shall have ten
(10) Business Days after its receipt of the Brickman DFC Evaluation Materials,
time being of the essence (the “DFC Pricing Period”) within which to deliver to
Brickman DFC a proposed purchase price for the Brickman DFC Property (the “DFC
Purchase Price Notice”).  Failure to timely respond within the DFC Offer
Response Period or the DFC Pricing Period, time being of the essence, shall be
deemed an election by HGRP that it elects not to make an offer to purchase the
Brickman DFC Property.  If HGRP responds within the DFC Offer Response Period
and thereafter within the DFC Pricing Period that it desires to make an offer to
purchase the Brickman DFC Property, then HGRP and Brickman DFC shall discuss the
terms of the offer, which offer may be rejected or accepted by Brickman DFC in
its sole discretion within five (5) Business Days after its receipt of the DFC
Purchase Price Notice.  If HGRP and Brickman DFC agree on the terms of the offer
then HGRP and Brickman DFC shall execute and deliver a mutually acceptable
purchase agreement for the purchase and sale of the Brickman DFC Property in
substantially the same form as this Agreement with the exception of the economic
terms (the “DFC Purchase Agreement”) within twenty (20) days after Brickman DFC
elects to accept HGRP’s proposed purchase price, time being of the essence (the
“DFC Contract Period”).
 
(b) Termination of Right.  The DFC First Offer Right shall terminate and be void
and of no effect the earlier of the first of the following to occur:  (i) the
date of the DFC Response Notice constituting HGRP’s election not to make an
offer to purchase the Brickman DFC Property; (ii) the expiration of the DFC
Offer Response Period if the DFC Offer Response Notice is not delivered within
the DFC Offer Response Period; (iii) the expiration of the DFC Pricing Period if
the proposed purchase price is not delivered within the DFC Pricing Period; (iv)
if the Purchase Agreement is not executed and delivered by HGRP and Brickman DFC
prior to the expiration of the DFC Contract Period, (v) twenty-four (24) months
from the date Duke or DUHS leases the remaining leasable space in the Brickman
II Property; (vi) any involuntary transfer of the Brickman DFC Property,
including without limitation, transfer in foreclosure, transfer in lieu of
foreclosure, condemnation or deed in lieu of condemnation, bankruptcy or court
ordered estate litigation, or (vii) the inclusion of the Brickman DFC Property
in a group of properties for sale by Brickman DFC and its affiliates (provided
if the Brickman II Property and the Brickman DFC Property are the only two
properties in the group this termination shall not apply and the DFC First Offer
Right shall apply to both the Brickman II Property and the Brickman DFC Property
collectively).  Upon termination of the DFC First Offer Right, Brickman DFC
shall be free to sell or transfer the Brickman DFC Property free of the DFC
First Offer Right and subsequent purchasers shall not be bound by the DFC First
Offer Right.
 
(c) Exclusions from First Offer Right.  The First Offer Right shall not apply
to:  (i) mortgage financing transactions, (ii) sale and leaseback financings,
synthetic leases or any other off balance sheet financing, (iii) grants of
easements, leases, usufructs, licenses, concession agreements or transfers not
in fee, or (iv) transfers to an affiliate of Brickman DFC; provided, however,
the First Offer Right shall remain in full force and effect after any or all of
(i)–(iv) until terminated as provided in subsection (b) above.
 
(d) Assignment.  The First Offer Right may not be assigned by HGRP either
independently or by assignment of this Agreement and any such assignment shall
be null and void.
 
(e) Notwithstanding a failure to elect to purchase the Brickman DFC Property, a
failure to execute the Purchase Agreement, or the termination of the First Offer
Right, HGRP may participate in any bidding for the sale of the Brickman DFC
Property.
 




(SIGNATURE PAGES FOLLOW)

                                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date set forth above.
 


 
 
 
 
 
 
 
Date: _________________
SELLER:
 
 
BRICKMAN DURHAM LLC, a Delaware limited liability company
 
 
By:                                                                
Title:                                                                




                                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date set forth above.
 




 
 
 
 
 
 
 
Date: _________________
PURCHASER:
 
HINES GLOBAL REIT PROPERTIES LP, a Delaware limited partnership
 
 
By:  Hines Global REIT, Inc., its general partner
 
By:                                                          
Name:                                                          
Title:                                                          
 
 




 
 
 

--------------------------------------------------------------------------------

 

Brickman Durham II LLC executes this Agreement for the sole purpose of
consenting to Section 26.
 
BRICKMAN II:




BRICKMAN DURHAM II, LLC, a Delaware limited liability company




By:                                                                
Name:                                                                
Title:                                                                






Brickman DFC LLC executes this Agreement for the sole purpose of consenting to
Section 27.
 


BRICKMAN DFC:




BRICKMAN DFC LLC




By:                                                                
Name:                                                                
Title:                                                                











 
 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
Exhibit A                      Assignment and Assumption of Leases
Exhibit B                      Bill of Sale and Assignment of Contracts and
Other Interests
Exhibit C                      Building Leases
Exhibit D                      Contracts
Exhibit E                      Special Warranty Deed
Exhibit F                      Tenant Notices
Exhibit G                      Non-Foreign Affidavit
Exhibit H                      Affidavit of Title
Exhibit I                      Purchaser Transfer and Pledge Requirements
Exhibit J                      Brickman DFC Property





                                                                                                                                        
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 


 

                                                                                                                                   
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION OF LEASES
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is effective as of
the _______ day of __________, 2010 (the “Effective Date”) by BRICKMAN DURHAM
LLC, a Delaware limited liability company (“Seller”) and _________________, a
_____________ (“Purchaser”).
 
RECITALS:
 
1. Pursuant to a Purchase and Sale Agreement dated as of _________, 2010, (the
“Agreement”), Seller is contemporaneously herewith conveying to Purchaser the
real property more particularly described on Exhibit A attached hereto and made
a part  hereof for all purposes (the “Land”).
 
2. The Land is subject to the Leases, a list of which is attached hereto as
Exhibit B and incorporated herein by reference (the “Leases”).
 
3. Seller desires to transfer and assign to Purchaser all of Seller’s right,
title and interest in and to the Leases.
 
4. There are no security deposits held by Seller or required by the Leases.
 
NOW, THEREFORE, in consideration of One and No/100 Dollars ($1.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
 
AGREEMENTS:
 
1. Seller hereby transfers and assigns to Purchaser all of Seller’s right, title
and interest as landlord in and to the Leases.
 
2. Purchaser hereby assumes all obligations of the landlord under the Leases
arising on or after the Effective Date.  Purchaser hereby agrees to indemnify
and hold harmless Seller from and against any and all losses, costs, or expenses
(including reasonable attorneys’ fees and disbursements) resulting by reason of
Purchaser’s failure to perform any of the obligations assumed by Purchaser under
this Assignment.
 
3. Seller hereby agrees to indemnify and hold harmless Purchaser from and
against all losses, costs, or expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting by reason of the failure
of Seller to perform any of the obligations of the landlord under any of the
Leases prior to the Effective Date subject to the limitations set forth in the
Agreement; provided, however, Purchaser, by execution  below, acknowledges that
the conveyance hereunder is subject to the terms and limitations of the
Agreement and specifically made “as is” and “where is”, without any
representation or warranty, express or implied (except as expressly provided in
the Agreement).
 
4. Rent and Parking Deck/Security Personnel Expenses/Amortized Equipment Costs
for the Leases shall be prorated in accordance with Section 15 of the
Agreement.  Seller hereby expressly reserves all rights of Seller with respect
to any amounts remaining due to Seller under the Leases as defined in, and in
accordance with the terms and provisions of, the Agreement.
 
5. This Assignment is subject to the terms of the Agreement.
 
6. This Assignment may be executed in counterparts, all such executed
counterparts shall constitute the same agreement, and the signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.
 
7. All capitalized terms not defined herein shall have the meaning ascribed to
them in the Agreement.
 
8. The terms and provisions of this Assignment shall be binding upon and inure
to the benefit of the respective parties hereto and their successors and
assigns.
 




(SIGNATURE PAGE FOLLOWS)

                                                                                                                                
 
 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the Effective Date.
 




SELLER:




BRICKMAN DURHAM LLC, a Delaware limited liability company






By:           
Bruce S. Brickman
Title:                                                      






PURCHASER:






By:                                                                
Title:                                                                



 
                                                                                                                                       
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Assignment and Assumption of Leases
 
Land
 
[To Be Attached]
 

                                                                                                                                       
 
 

--------------------------------------------------------------------------------

 

Exhibit B to Assignment and Assumption of Leases
 
Leases
 
[To Be Attached]
 

 
                                                                                                                                     
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BILL OF SALE AND ASSIGNMENT OF CONTRACTS AND OTHER INTERESTS
 



                                                                                                                                   
 
 

--------------------------------------------------------------------------------

 

BILL OF SALE AND ASSIGNMENT OF
 
CONTRACTS AND OTHER INTERESTS
 
THIS BILL OF SALE AND ASSIGNMENT OF CONTRACTS AND OTHER INTERESTS (“Assignment”)
is effective as of the _____ day of _____________________, 2010, (the “Effective
Date”) by and between BRICKMAN DURHAM LLC, a Delaware limited liability company
(“Seller”) and _____________________, a _____________ (“Purchaser”).
 
RECITALS:
 
1. Pursuant to a Purchase and Sale Agreement dated as of __________, (the
“Agreement”), Seller is contemporaneously herewith conveying to Purchaser that
certain tract or parcel of land (the “Land”) more particularly described on
Exhibit A attached hereto and made a part hereof.
 
2. In accordance with the Agreement, Seller has agreed to assign and transfer to
Purchaser the following:
 
(a) any personal property, furniture, furnishings, equipment, systems,
facilities and machinery, and conduits to provide life safety, heat,
ventilation, air conditioning, electrical power, lighting, plumbing, security,
gas, sewer and water thereto, to the extent owned by Seller and now located on
or within the Land and the Improvements and used in connection therewith and not
in conjunction with any other property, including, without limitation, those
items of movable furniture and equipment listed on Exhibit B attached hereto
(collectively, the “Personal Property”), provided that the Personal Property
shall not include any personal property otherwise described above that is owned
by tenants or other occupants of space in the Improvements or owned by any
service provider pursuant to any of the Contracts (as defined below) or owned by
a utility pursuant to one or more Permitted Exceptions or any office  equipment,
furniture, art work and other items of personal property located in the
management office.  Purchaser acknowledges and agrees that pursuant to the terms
of the Leases, the Tenants have the right to remove certain property which shall
then be owned by the Tenants;
 
(b) all of Seller’s right, title and interest, to the extent such interest may
be assigned to Purchaser without cost to Seller, and without recourse or
warranty, in those contracts relating to the improvement, maintenance or
operation of, or the  provision of services or supplies to, the Land or the
Improvements (excluding insurance contracts and policies) that are listed on
Exhibit C attached hereto (collectively, the “Contracts”); and
 
(c) all of Seller’s right, title and interest, to the extent such interest may
be assigned to Purchaser without cost to Seller, and without recourse or
warranty, in all (i) warranties, guaranties, indemnities and claims, (ii)
licenses, permits or similar documents, (iii) plans, drawings, specifications,
surveys, engineering reports, architectural renderings, floor plans and other
technical information, and (iv) website, domain names and other intangible
assets, if any, all of which are exclusively for the Land and Improvements (the
“Other Interests”).
 
NOW, THEREFORE, in consideration of Five Dollars ($5.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
 
AGREEMENTS:
 
1. Seller hereby ASSIGNS AND TRANSFERS to Purchaser, its successors and assigns,
without warranty or recourse other than warranty of title to the Personal
Property as herein limited, all of Seller’s interest in the Personal Property,
Contracts and Other Interests.
 
TO HAVE AND TO HOLD the Personal Property until Purchaser, its successors and
assigns, forever, and Seller does hereby bind itself, its successors and assigns
to warrant and forever defend, all and singular, title to the Personal Property
unto Purchaser, its successors and assigns against every person whomsoever
lawfully claiming or to claim the same, or any part thereof, by, through or
under Seller, but not otherwise, subject to the Permitted Exceptions.
 
2. PURCHASER, BY EXECUTION BELOW, ACKNOWLEDGES THAT THE CONVEYANCE OF THE
PERSONAL PROPERTY IS SPECIFICALLY MADE “AS IS” AND “WHERE-IS”, WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (EXCEPT AS EXPRESSLY PROVIDED IN
THE AGREEMENT AND EXCEPT AS TO TITLE AS LIMITED ABOVE), INCLUDING, WITHOUT
LIMITATION, IMPLIED WARRANTIES OF FITNESS FOR ANY PARTICULAR PURPOSE OR
MERCHANTABILITY OR ANY OTHER WARRANTIES WHATSOEVER PURCHASER IS RELYING ON ITS
OWN INVESTIGATION OF THE PERSONAL PROPERTY.  EXCEPT AS EXPRESSLY STATED IN THE
AGREEMENT, PURCHASER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND
ASSIGNS, HEREBY WAIVES ITS RIGHT TO RECOVER FROM AND FOREVER RELEASES AND
DISCHARGES SELLER, ITS AGENTS, PARTNERS, AFFILIATES, MEMBERS, MANAGERS,
SHAREHOLDERS, OFFICERS, DIRECTORS, AND EMPLOYEES OF EACH OF THEM, AND THEIR
SUCCESSORS AND ASSIGNS, FROM ANY AND ALL RIGHTS, CLAIMS AND DEMANDS AT LAW OR IN
EQUITY, PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS,
JUDGMENTS, COSTS OR EXPENSES WHATSOEVER, WHETHER DIRECT OR INDIRECT, KNOWN OR
UNKNOWN AT THE TIME OF THE AGREEMENT, FORESEEN OR UNFORESEEN, ARISING OUT OF OR
RELATING TO, OR  IN ANY WAY CONNECTED WITH THE CONDITION OF THE PERSONAL
PROPERTY.
 
3. Purchaser hereby agrees to assume and perform all obligations accruing
pursuant to the Contracts on or after the Effective Date and Purchaser does
hereby agree to indemnify and hold Seller harmless from all such
obligations.  Seller does hereby agree to indemnify and hold Purchaser harmless
from all obligations accruing pursuant to the Contracts prior to the date
hereof.
 
4. Assignment is hereby made subject to the terms and limitations of the
Agreement.
 
5. All capitalized terms not defined herein shall have the same meaning ascribed
to them in the Agreement.
 
6. This Assignment may be executed in counterparts.  All such executed
counterparts shall constitute the same agreement, and the signature of any party
to any counter party shall be deemed a signature to, and may be appended to, any
other counterpart.
 
7. The terms and provisions hereof shall be binding upon and inure to the
benefit of the respective parties hereto and their successors and assigns.
 
(SIGNATURE PAGE FOLLOWS)

                                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Assignment as of the
Effective Date.
 




SELLER:




BRICKMAN DURHAM LLC, a Delaware limited liability company






BY:                                                                           
Bruce S. Brickman,
Title:                                                                






PURCHASER:




By:                                                                           
Title:                                                                           

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Bill of Sale and Assignment of Contracts and Other Interests
 
Land
 
[To Be Attached]

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B to Bill of Sale and Assignment of Contracts and Other Interests
 
Personal Property


[To Be Attached]

 
 
 

--------------------------------------------------------------------------------

 

Exhibit C to Bill of Sale and Assignment of Contracts and Other Interests
 
Contracts
 
[To Be Attached]

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
BUILDING LEASES
 
1.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of the auditorium and related space
collectively of approximately 10,490 square feet located on the ground parking
deck level of the Building and assigned to and assumed by Brickman Durham LLC by
Assignment and Assumption of Leases effective November 17, 2005, and amended by
that certain letter amendment dated November ___, 2005 (the “Auditorium Lease”).

 
2.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of the 7th, 8th and 55% of the 6th floor of
the Building and assigned to and assumed by Brickman Durham LLC by Assignment
and Assumption of Leases effective November 17, 2005, and amended by that
certain letter amendment dated November ___, 2005 (the “Cancer Center Lease”).

 
3.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of the 4th, 5th and 45% of the 6th floor of
the Building and assigned to and assumed by Brickman Durham LLC by Assignment
and Assumption of Leases effective November 17, 2005, and amended by that
certain letter amendment dated November ___, 2005 (the “DCRI Lease”).

 
4.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of 4,619 square feet of the 3rd floor of the
Building, as amended by First Amendment dated as of September 16, 2005, and
assigned to and assumed by Brickman Durham LLC by Assignment and Assumption of
Leases effective November 17, 2005, and amended by that certain letter amendment
dated November ___, 2005 (the “Dial Lease”).

 
5.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of the 11th floor of the Building and
assigned to and assumed by Brickman Durham LLC by Assignment and Assumption of
Leases effective November 17, 2005, and amended by that certain letter amendment
dated November ___, 2005 (the “Eleventh Floor Lease”).

 
6.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of 5,170 square feet of the 1st floor of the
Building, as amended by First Amendment dated as of November 1, 2005, and as
assigned to and assumed by Brickman Durham LLC by Assignment and Assumption of
Leases effective November 17, 2005, and amended by that certain letter amendment
dated November ___, 2005 (the “Medical Physics Program Lease”).

 
7.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of 7,053 square feet of the 3rd floor of the
Building, as amended by First Amendment dated as of November 1, 2005, and as
assigned to and assumed by Brickman Durham LLC by Assignment and Assumption of
Leases effective November 17, 2005, and amended by that certain letter amendment
dated November ___, 2005 (the “Radiology Lease”).

 
8.  
The Lease made and entered into as of November 10, 2005 The MMDT Family L.L.C.
and The Gary M. Hock L.L.C., as Landlord, and Duke University, as Tenant, for
the premises consisting of 7,269 square feet located on the ground parking deck
level of the Building, as assigned to and assumed by Brickman Durham LLC by
Assignment and Assumption of Leases effective November 17, 2005, and amended by
that certain letter amendment dated November ___, 2005 (the “P-1 West Lease”).

 
9.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant for the premises consisting of the 2nd floor of the Building and assigned
to and assumed by Brickman Durham LLC by Assignment and Assumption of Leases
effective November 17, 2005, and amended by that certain letter amendment dated
November ___, 2005 (the “Second Floor Lease”).

 
10.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University
Health System, Inc., as Tenant for the premises consisting of the 9th and 10th
floor of the Building and assigned to and assumed by Brickman Durham LLC by
Assignment and Assumption of Leases effective November 17, 2005, and amended by
that certain letter amendment dated November ___, 2005 (the “Technology
Solutions  Lease”).

 
11.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University
Health System, Inc., as Tenant for the premises consisting of 3,796 square feet
located on the 1st floor of the Building and assigned to and assumed by Brickman
Durham LLC by Assignment and Assumption of Leases effective November 17, 2005,
and amended by that certain letter amendment dated November ___, 2005 (the
“Technology Solutions II Lease”).

 
12.  
The Amended and Restated Lease dated as of August 5, 2005 between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University
Health System, Inc., as Tenant for the premises consisting of 1,073 square feet
located on the 1st floor of the Building and assigned to and assumed by Brickman
Durham LLC by Assignment and Assumption of Leases effective November 17, 2005,
and amended by that certain letter amendment dated November ___, 2005 (the
“Technology Solutions III Lease”).  The Premises under the Technology Solutions
III Lease have been subleased by Duke University Health System, Inc. to McKesson
Information Solutions LLC pursuant to that Sublease dated December 9, 2005 (the
“McKesson Information Solutions Sublease”).

 
13.  
The Lease dated as of August 29, 2002 originally between GMH Family LLC and Duke
University for the premises consisting of approximately 4,354 square feet
located in the portion of the Building which is located on the ground parking
deck level of the Building and assigned and distributed to Mountain Ventures
HP-I, LLC, Mountain Ventures HP-II, LLC, Erwin Road I, LLC, Erwin Road II, LLC,
Erwin Road III, LLC and Erwin Road IV, LLC and thereafter assigned and
distributed to The MMDT Family L.L.C. and The Gary M. Hock L.L.C. and assigned
to and assumed by Brickman Durham LLC by Assignment and Assumption of Leases
effective November 17, 2005, and amended by that certain letter amendment dated
November ___, 2005 (the “Nearly New Lease”).

 
14.  
The Lease by and between Brickman Durham LLC, as Landlord, and Duke University
Health System, Inc., as Tenant, executed by Landlord February 9, 2006 and
executed by Tenant February 3, 2006 for the premises consisting of approximately
4,400 square feet located on the 1st floor of the Building (the “Technology
Solutions IV Lease”).

 
15.  
The Lease by and between Brickman Durham LLC, as Landlord, and Duke University
Health System, Inc., as Tenant, executed by Landlord April 28, 2008, and
executed by Tenant April 22, 2008 for the premises consisting of approximately
6,356 square feet located on the 1st floor of the Building (the “Technology
Solutions V Lease”).

 
16.  
The Lease by and between Brickman Durham LLC, as Landlord, and Duke University
Health System, Inc., as Tenant, executed by Landlord September 11, 2006 and by
Tenant September 1, 2006 for the premises consisting of approximately 14,510
square feet located on the 12th floor of the Building (the “Technology Solutions
VI Lease”).

 
17.  
The Lease by and between Brickman Durham LLC, as Landlord, and Duke University
Health System, Inc., as Tenant, executed by Landlord February 9, 2006 and by
Tenant February 3, 2006 for the premises consisting of approximately 11,000
square feet located in the portion of the Building which is located on the
ground parking deck level of the Building (the “Hospital Education Program (P-1
East) Lease”).

 







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
CONTRACTS
 
Hock Plaza I Contracts
                         
Vendor
Service
Start
End
 
 Annual Contract Amount
 
Foliage Concepts
Interior Plant Maintenance
3/1/2010
2/28/2011
30 day term notice
 $      4,525.50
 
Prime Power
Generator Maintenance
2/1/2010
1/31/2011
30 day term notice
 $      3,098.00
 
Brady Trane Services
HVAC Contractor
1/1/2009
12/31/2011
30 day term notice
 $      3,861.00
 
Young Building Maintenance
Janitorial
4/1/2010
3/31/2012
30 day term notice
 $   241,000.00
 
Bland Landscaping
Landscaping
1/1/2010
12/31/2010
30 day term notice
 $   22,781.00
 
Brady Trane Services
Water Treatment
7/1/2009
6/30/2012
30 day term notice
 $   4,635.00
 
Tidewater Fibre Corp
Waste Removal
12/1/2005
11/31/2010
60 day term notice
 $   10,800.00
varies
Securitas
Security
11/18/2005
 
30 day term notice
 $   176,642.00
 
ThyssenKrupp
Elevator
9/1/2005
8/31/2010
90 day notice prior to end of term, automatically renews at end of 4 year term
without notice
 $   20,820.00
Subject to annual increase, this price is for 5 elevators, one of the 5 are in
the parking garage, cost is billed back to parking deck NNN lease.
MG Capital
Janitorial
 
3/31/2010
Termination notice has been given
 $   267,000.00
 
Brickman Management LLC
Property Management
November 2005
Closing Date
Will be terminated on Closing Date
3% of gross revenue
 






 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
SPECIAL WARRANTY DEED
 

                                                                                                    
 
 

--------------------------------------------------------------------------------

 

SPECIAL WARRANTY DEED
 


Excise Tax $                                           Tax
Lot                                


Mail after recording
to                                                                                                                                


This instrument was prepared by Stephanie C. Powell, K&L Gates LLP, 430 Davis
Drive, Morrisville, NC 27560.
 
Brief description for the Index:  Lot A, The GMH Family L.L.C., Plat Book 168,
page 349, City of Durham.
 
THIS SPECIAL WARRANTY DEED is made this _____ day of ___________, 2010, by and
between Brickman Durham LLC, a Delaware limited liability company (the
“Grantor”), and ____________________, a ____________ with a mailing address of
_______________________________________________________ (the “Grantee”).
 
W I T N E S S E T H:
 
That Grantor, for a valuable consideration paid by the Grantee, the receipt of
which is hereby acknowledged, has and by these presents does grant, bargain,
sell, and convey unto the Grantee in fee simple, all that certain lot or parcel
of land situated in the City of Durham, Durham County, North Carolina, and more
particularly described as follows and incorporated herein by reference (the
“Property”):
 
State of North Carolina, County of Durham, Township of City, City of Durham,
consisting of 2.518 acres, and BEING all of Lot A, The GMH Family L.L.C., per
plat of survey thereof entitled “-Final Plat- R/W Dedication and Revision of
Easements Property of the GMH Family L.L.C. (Lot A) and Hock Plaza II, LLC (Lot
B)” by Mitchell & Westendorf, P.A., dated May 2, 2003, revised August 26, 2005
and recorded September 6, 2005 in Plat Book 168 at Page 349, the Registry, to
which reference is hereby made for a more particular description of same.
 
TO HAVE AND TO HOLD the Property and all privileges and appurtenances thereto
belonging to Grantee in fee simple.
 
And Grantor covenants with Grantee, that Grantor has done nothing to impair such
title as Grantor received, and Grantor will warrant and defend the title against
the lawful claims of all persons claiming by, under, or through Grantor, except
for the exceptions hereinafter stated:  (i) general real estate taxes for the
year of the Closing and subsequent years, (ii) all easements and rights of ways,
covenants, agreements, restrictions, development agreements, or other matters
affecting the Property which are of record in the Durham County Register of
Deeds, (iii) all site plans, development plans, zoning ordinances, regulations
and any other ordinances or regulations affecting the Property, (iv) easements,
rights of way, encroachments and boundary line disputes and other matters which
would be disclosed by an accurate survey or inspection of the Property, (v)
rights of way of streets, (vi) all matters shown on the plats recorded in Book
158, page 305 and Book 168, page 349 of the Durham County Registry, (vii)
Easement Agreement between Brickman Durham LLC and M.M. Fowler, Inc. recorded in
Book 6196, page 18 in the Durham County Register of Deeds, (viii) the “Amended
And Restated Declaration of Easements and Restrictions” by and between GMH
Family and Hock Plaza II, LLC recorded in Book 4955, page 940, in the Durham
County Register of Deeds, as amended by that certain “First Amendment to Amended
And Restated Declaration of Easements and Restrictions Recorded in Book 4955 at
Page 940” recorded in Book 5026, page 620 in the Durham County Register of
Deeds, (ix) that certain Ground Lease Termination and Memorandum of Ground Lease
Termination dated November 17, 2005 and recorded in Book 5026, page 642 in the
Durham County Register of Deeds; (x) the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing recorded in Book 5026, page 648 in
the Durham County Register of Deeds and assigned by Assignment of Deed of Trust,
Assignment of Leases and Rents and Security Agreement recorded in Book 5604,
page 364 in the Durham County Register of Deeds; (xi) the Assignment of Leases
and Rents recorded in Book 5026, page 670 in the Durham County Register of Deeds
and assigned by Assignment of Assignment of Leases and Rents recorded in Book
5604, page 371 in the Durham County Register of Deeds; (xii) the Subordination,
Non-Disturbance and Attornment Agreements recorded in Book 5026, page 688, 703
and 717 in the Durham County Register of Deeds, (xiii) the Leases listed on
Exhibit A attached hereto, and (xiv) other matters listed on Exhibit A attached
hereto. [WILL ALSO INCLUDE ANYTHING REQUIRED BY LENDER FOR LOAN ASSUMPTION]
 
By acceptance of this Deed, Grantee assumes all obligations under the loan
secured by the foregoing Loan Documents.
 
Grantor acquired the Property by instrument recorded in Book 5026, page 608,
Durham County Registry.
 
A map showing the Property is recorded in Plat Book 168, page 349, Durham County
Registry.
 
In addition, Grantor has and by these premises, does grant, convey, remise,
release and forever quitclaim unto Grantee, all right, title and interest, if
any, in [INSERT RELATED RIGHTS] and to have and to hold such rights belongs to
Grantee, if any, without warranty of title or otherwise free and discharged from
all right, claim or interest of Grantor or anyone claiming by, through or under
Grantor.
 
The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine, or neuter, as required by the context.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Deed to be executed by its duly
authorized manager to be effective as of the day and year first above written.
 


BRICKMAN DURHAM LLC






By:________________________________(SEAL)
Name:                                                                
Title:                                                                

 
 
 

--------------------------------------------------------------------------------

 

NORTH CAROLINA


DURHAM COUNTY


I, _________________________, a Notary Public for said County and State, do
hereby certify that, _____________________, Manager of BRICKMAN DURHAM LLC, a
Delaware limited liability company, personally appeared before me this day and
acknowledged that he is Manager of said company and that he, as being authorized
to do so, executed the foregoing instrument on behalf of the company.
 
Witness my hand and official seal this the _______ day of _________, 2010.






My Commission
Expires:                                                                                     Notary
Public
Print
Name:                                                                           




[NOTARIAL SEAL]



 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Special Warranty Deed
 
Leases and Other Exception Matters
 
[To Be Attached]

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
TENANT NOTICES
 

                                                                              
 
 

--------------------------------------------------------------------------------

 

______________, 2010
Duke
University                                                                                     VIA
HAND DELIVERY
2200 West Main Street
Wachovia Tower, 9th Floor
Durham, North Carolina 27705
Attn:           Lease Administrator


 
Re:
(Amended and Restated Leases dated as of August 5, 2005 by and between The MMDT
Family L.L.C. and The Gary M. Hock L.L.C., as Landlord, and Duke University, as
Tenant, for each of the premises located in the building known as Hock Plaza at
2424 Erwin Road, Durham, North Carolina and known as the Auditorium Lease, the
Cancer Center Lease, the DCRI Lease, the Dial Lease, the Eleventh Floor Lease,
the Medical Physics Program Lease, the Radiology Lease and the Second Floor
Lease (collectively, the “Leases”).  The Leases are further described on Exhibit
A attached hereto.

 
Ladies and Gentlemen:
 
You are hereby notified that BRICKMAN DURHAM LLC (“Seller”) has sold all of its
interest as Landlord in the Leases to ______________ (“Purchaser”) and in
connection with such sale, the Purchaser has assumed and agreed to perform all
of the Landlord’s obligations under the Leases arising after the date hereof.
 
Accordingly, (a) all of your obligations under the Leases from and after the
date of this Tenant Notice (including your obligation to pay rent) shall be
performable to and for the benefit of Purchaser, its successors and assigns, and
(b) all of the obligations of the Landlord under the Leases arising after the
date hereof shall be binding obligations of Purchaser and its successors and
assigns.
 
The address of Purchaser for all purposes under the Leases (including the
payment of rent) is ___________________.
 


Very truly yours,


BRICKMAN DURHAM LLC


By:           
Name:                                                                
Title:                                                                



                                                   
 
 

--------------------------------------------------------------------------------

 

Agreed to and Accepted:


PURCHASER:






By:                                                                
Name:                                                                
Title:                                                                




cc:           Jeffrey H. Potter, Director of Real Estate Administration (Via
Facsimile To (919) 681-7286)
402 Oregon Street
Durham, North Carolina 27705

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Tenant Notices
 
Leases
 
[To Be Attached]

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
NON-FOREIGN AFFIDAVIT
 



 
 
 

--------------------------------------------------------------------------------

 

CERTIFICATION OF NON-FOREIGN STATUS
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by BRICKMAN DURHAM LLC, a
Delaware limited liability company (the “Transferors”), the undersigned hereby
certifies the following on behalf of Transferor:
 
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
 
2. Transferor’s U.S. employer identification number is ______________.
 
3. Transferor’s office address is ___________________________________.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferors.
 


Dated as of                                                      , 2010
 
Certified, sworn to and subscribed before me this day of, 2010.
 
 
Notary Public
 
 
My Commission
Expires:                                                                
 
BRICKMAN DURHAM LLC
 
 
By:                                                             
Name:                                                             
Title:                                                             








 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
AFFIDAVIT OF TITLE
 

 
 
 

--------------------------------------------------------------------------------

 

TITLE AFFIDAVIT AND GAP INDEMNITY
 
STATE OF NORTH CAROLINA)
) ss
COUNTY OF DURHAM                                                      )
 
 
ORDER NO./COMMITMENT NO. ____________

 
BEFORE ME, the undersigned authority, personally appeared _________________ (the
“Affiant”) in his/her capacity as ___________________ of Brickman Durham LLC, a
Delaware limited liability company (the “Owner”), who first being duly sworn,
deposes and says, to the best of my knowledge:
 
1.  
That Affiant is duly authorized to make this affidavit of behalf of the Owner.

 
2.  
That the Owner is the fee owner subject to the exceptions set forth in the
Special Warranty Deed to ____________________ (the “Deed Exceptions”) of that
certain real property described on Exhibit A attached hereto, commonly known as
Hock Plaza and located at 2424 Erwin Road, Durham, North Carolina (the
“Property”).

 
3.  
That the Owner has not entered into any written agreement except with Holliday
Fenoglio Fowler, L.P. __________________________, nor does the Owner have actual
knowledge of anyone else entering into any written agreement with any real
estate broker for the sale of the Property.

 
4.  
That to Owner’s actual knowledge, there are no unrecorded labor, mechanics’, or
materialmen’s liens against the Property due to work by Owner, and no material
has been furnished to or labor performed upon the Property by or at the
direction of Owner except such that has been paid for in full or will be paid by
Owner.

 
5.  
That with respect to the Property, there are no unrecorded options or contracts
to purchase (except for the contract with _____________________ as Purchaser),
contracts for deed or mortgage commitments, sales agreements (except for the
contract with _____________________ as Purchaser), participation agreements,
mortgages, security interests, or unrecorded deeds, easements or rights-of-way
between Owner and a third party, and that to Owner’s actual knowledge no
boundary line disputes or adverse interest with respect to the Property except
for the Deed Exceptions.

 
6.  
That there are no existing, leases affecting the Property, except as shown in
the Deed Exceptions, and that such leases, if any, contain no options to
purchase the Property or rights of first refusal to purchase the Property.

 
7.  
That to Owner’s actual knowledge, there is no action or proceeding, including
but not limited to bankruptcy, which is now pending against Owner in any State
or Federal Court, nor to Owner’s actual knowledge is there any attachment,
judgment or other encumbrance against Owner which may now constitute a lien upon
the Property.

 
8.  
That to Owner’s actual knowledge, the Owner has received no written notice
(except as may have been disclosed in the public records of the applicable
jurisdiction) of an officially proposed or pending special assessment on the
Property or a pending taking of any portion of the Property by any governmental
body; and to the Owner’s actual knowledge, there has been no work done on the
Property by the municipality, nor written notice received that work is to be
done on the Property by the municipality (county, city, borough or township), or
at its direction, including but not limited to the installation of water or
sewer lines on the Property or of other utilities, or for improvements on the
Property such as paving or repaving of streets or alleys, or the installation of
curbs and sidewalks on the Property except as provided in the Deed Exceptions.

 
9.  
That Owner has received any and all limited liability consents
and/or authorization in the Owner’s operating agreement necessary in order to
authorize the conveyance of the Property.  Should Lawyers Title request a copy
of the consents and/or operating agreement, Owner shall furnish copies of the
applicable consent or section in the operating agreement within a reasonable
time period.

 
10.  
That the Owner is not a foreign Person, but rather is a “United States Person”
within the meaning of Section 7701 (a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), and that Owner’s true and correct United States
taxpayer identification number (or Social Security number) of the Owner is set
forth below opposite the signature of the manager of Owner.  Owner is making the
statements set forth herein for the purpose of releasing the Purchaser and/or
Settlement Agent from any withholding obligation which might otherwise be
imposed under Section 1445 (a) of the Code.

 
THIS AFFIDAVIT is made for the purpose of inducing _________________________ to
issue a title insurance policy, and if acting as escrow or closing agent, then
to disburse any funds held as escrow or closing agent.  Affiant hereby
indemnifies and agrees to save harmless ________________________ against any
damages or expense, including attorney fees, sustained as a result of any of the
foregoing matters willfully not being true and accurate and of which
________________________ did not have notice prior to issuing the title policy
and further indemnifies ________________________ as to defects, liens,
encumbrances, adverse claims or other matters, if any, created by Owner, first
appearing on the public records or attaching subsequent to the effective date of
the above-referenced Commitment but prior to the effective date of such title
insurance policy except for ________________________.
 
Nothing in the Affidavit shall affect in any way title insurance coverage
heretofore provided to Owner by ________________________or its affiliates, or
their respective predecessors-in-interest, with respect to the Property.
 

                                                                                                         
 
 

--------------------------------------------------------------------------------

 

Dated as of this _______ day of ________________________, 2010.
 


US Taxpayer ID No. __________________


BRICKMAN DURHAM LLC




By:                                                                
Name and Title:




 
Sworn to and subscribed before me this ______ day of ________________________,
2010
 


 


Notary Public




My Commission
Expires:                                                                                     



 
 
 

--------------------------------------------------------------------------------

 

Exhibit A To Title Affidavit And Gap Indemnity
 
The Property
 
State of North Carolina, County of Durham, Township of City, City of Durham,
consisting of 2.518 acres, and BEING all of Lot A, The GMH Family L.L.C., per
plat of survey thereof entitled “-Final Plat- R/W Dedication and Revision of
Easements Property of the GMH Family L.L.C. (Lot A) and Hock Plaza II, LLC (Lot
B)” by Mitchell & Westendorf, P.A., dated May 2,2003, revised August 26, 2005
and recorded September 6, 2005 in Plat Book 168 at Page 349, the Registry, to
which reference is hereby made for a more particular description of same.
 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
PURCHASER TRANSFER AND PLEDGE REQUIREMENTS
 
Permitted Transfers:  Notwithstanding the any provision to the contrary
contained herein, the following Transfers shall also be permitted without
consent (in each case, a "Permitted Transfer"):
 
(a)           a direct or indirect transfer of membership interests, partnership
interests, corporate shares or trust interests of Borrower or the direct or
indirect owners of interests in Borrower ("Borrower Constituent Owners"), so
long as (i) whether directly or indirectly, Borrower is controlled by Hines
Global REIT and (ii) not less than fifty-one percent (51%) of the legal and
beneficial ownership interests in Borrower are owned directly by HGR Operating
Partnership or a wholly-owned subsidiary of HGR Operating Partnership.  Without
limiting the foregoing, and without consent being required from Lender,
(A) transfers of direct or indirect interests in HGR Operating Partnership and
Hines Global REIT shall be permitted, (B) the issuance of new shares,
partnership interests, membership interests or other direct or indirect
ownership interests of any kind in HGR Operating Partnership and Hines Global
REIT shall be permitted, and (C) the merger, combination, consolidation or other
reorganization of Hines Global REIT and/or HGR Operating Partnership shall be
permitted;
 
(b)           Hines Global REIT, HGR Operating Partnership and the other
partners in HGR Operating Partnership and their constituent owners may incur
indebtedness and pledge their indirect interests in Borrower (Lender hereby
acknowledging that such pledge may be foreclosed on and such indirect interests
transferred whether or not an Event of Default exists under the Loan Documents
so long as Hines Global REIT continues to control the Borrower); and
 
(c)           HGR Operating Partnership may incur indebtedness and pledge up to
a forty-nine percent (49%) direct or indirect interest in Borrower so long as
Hines Global REIT continues to control Borrower (Lender hereby acknowledging
that such pledge may be foreclosed on and such forty-nine percent (49%) direct
or indirect interests transferred whether or not an Event of Default exists
under the Loan Documents so long as Hines Global REIT continues to control
Borrower).
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
BRICKMAN DFC PROPERTY
 
All that certain lot or parcel of land situated in the City of Durham, Triangle
Township, Durham County, North Carolina, and more particularly described as
follows:
 
Located on the West side of Fayetteville Road, BEING all of Lot 2 per plat of
survey thereof titled "MC Durham Company - Fayetteville Road" by S. D. Puckett &
Assoc. Inc. dated October 8, 1998, recorded November 13, 1998, in Plat Book 142,
page 33, Durham County Register of Deeds, to which reference is hereby made for
a more particular description of same.
 
LESS that property conveyed to the City of Durham by that North Carolina General
Warranty Deed dated February 15, 1999, and recorded September 17, 1999, in Book
2710, page 488, and designated as a 4657.17 quare foot tract shown per plat of
survey thereof titled "Final Plat Showing Easement Required for American Tobacco
Trail - M. C. Durham Property" by Donald F. Greeley, Registered Land Surveyor,
dated November 10, 1998, recorded September 17, 1999, in Plat Book 144,
page 106, Durham County Register of Deeds, to which reference is hereby made for
a more particular description of same.
 
Together with all rights of Grantor in and to any and all roads, streets, and
highways bordering the property and all rights of Grantor in and to all property
abandoned or to be abandoned by the North Carolina Department of Transportation
contiguous to the Property and contiguous to the property shown on Tax Map
522-02-003B identified as owned by the City of Durham.
 
LESS AND EXCEPT the right-of-way reflected on the surveys titled “Final Plat
Showing Easements and Right of Way Required for Fayetteville Road” by Barbara H.
Mulkey Engineering, Inc. dated May 2, 2002, and recorded June 3, 2002, in Plat
Book 155, pages 261 and 263, Durham County Registry.
 
ALSO LESS AND EXCEPT that fee simple interest in property conveyed by MC Durham
Co. to the City of Durham, a North Carolina municipal corporation, by that Deed
dated August 27, 2002, and recorded September 7, 2002, in Book 3575, page 717,
Durham County Registry.
 



 
 
 

--------------------------------------------------------------------------------

 
